Exhibit 10.41

 

364-DAY COMPETITIVE ADVANCE AND

REVOLVING CREDIT FACILITY AGREEMENT

 

Dated as of August 7, 2003

 

Among

 

THE E.W. SCRIPPS COMPANY,

 

as Borrower,

 

THE BANKS NAMED HEREIN,

 

JPMORGAN CHASE BANK,

 

as Administrative Agent,

 

J.P. MORGAN SECURITIES INC.,

 

as Sole Advisor, Lead Arranger and

Sole Bookrunner, and

 

WACHOVIA BANK, N.A., US BANK N.A., MELLON BANK, N.A.,

KEYBANK NATIONAL ASSOCIATION and SUNTRUST BANK,

 

as Co-Syndication Agents



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Terms Generally

   11

ARTICLE II THE CREDITS

   11

SECTION 2.01. Commitments

   11

SECTION 2.02. Loans

   12

SECTION 2.03. Competitive Bid Procedure

   13

SECTION 2.04. Standby Borrowing Procedure

   15

SECTION 2.05. Refinancings

   16

SECTION 2.06. Fees

   16

SECTION 2.07. Repayment of Loans; Evidence of Debt

   17

SECTION 2.08. Interest on Loans

   17

SECTION 2.09. Default Interest

   18

SECTION 2.10. Alternate Rate of Interest

   18

SECTION 2.11. Termination and Reduction of Commitments

   18

SECTION 2.12. Prepayment

   19

SECTION 2.13. Reserve Requirements; Change in Circumstances

   19

SECTION 2.14. Change in Legality

   21

SECTION 2.15. Indemnity

   22

SECTION 2.16. Pro Rata Treatment

   22

SECTION 2.17. Sharing of Setoffs

   23

SECTION 2.18. Payments

   23

SECTION 2.19. Taxes

   23

 

i



--------------------------------------------------------------------------------

SECTION 2.20. Mandatory Assignment; Commitment Termination

   26

ARTICLE III REPRESENTATIONS AND WARRANTIES

   27

SECTION 3.01. Organization; Powers

   27

SECTION 3.02. Authorization

   27

SECTION 3.03. Enforceability

   27

SECTION 3.04. Governmental Approvals

   27

SECTION 3.05. Financial Statements

   28

SECTION 3.06. No Material Adverse Change

   28

SECTION 3.07. Title to Properties; Possession Under Leases

   28

SECTION 3.08. Stock of Borrower

   28

SECTION 3.09. Litigation; Compliance with Laws

   28

SECTION 3.10. Agreements

   29

SECTION 3.11. Federal Reserve Regulations

   29

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act

   29

SECTION 3.13. Use of Proceeds

   29

SECTION 3.14. Tax Returns

   29

SECTION 3.15. No Material Misstatements

   29

SECTION 3.16. Employee Benefit Plans

   29

SECTION 3.17. Environmental and Safety Matters

   30

ARTICLE IV CONDITIONS OF LENDING

   30

SECTION 4.01. All Borrowings

   31

SECTION 4.02. First Borrowing

   31

ARTICLE V AFFIRMATIVE COVENANTS

   32

SECTION 5.01. Existence; Businesses and Properties

   32

SECTION 5.02. Insurance

   33

 

ii



--------------------------------------------------------------------------------

SECTION 5.03. Obligations and Taxes

   33

SECTION 5.04. Financial Statements, Reports, etc.

   33

SECTION 5.05. Litigation and Other Notices

   34

SECTION 5.06. ERISA

   34

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

   35

SECTION 5.08. Use of Proceeds

   35

SECTION 5.09. Filings

   35

ARTICLE VI NEGATIVE COVENANTS

   35

SECTION 6.01. Indebtedness

   36

SECTION 6.02. Liens

   36

SECTION 6.03. Sale and Lease-Back Transactions

   38

SECTION 6.04. Mergers, Consolidations and Sales of Assets

   38

SECTION 6.05. Interest Coverage Ratio

   38

SECTION 6.06. Fiscal Year

   38

ARTICLE VII EVENTS OF DEFAULT

   38

ARTICLE VIII THE AGENT

   41

ARTICLE IX MISCELLANEOUS

   43

SECTION 9.01. Notices

   43

SECTION 9.02. Survival of Agreement

   44

SECTION 9.03. Binding Effect

   44

SECTION 9.04. Successors and Assigns

   44

SECTION 9.05. Expenses; Indemnity

   47

SECTION 9.06. Rights of Setoff

   48

SECTION 9.07. Applicable Law

   48

SECTION 9.08. Waivers; Amendment

   48

 

iii



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation

   49

SECTION 9.10. Entire Agreement

   49

SECTION 9.11. Waiver of Jury Trial

   49

SECTION 9.12. Severability

   49

SECTION 9.13. Counterparts

   50

SECTION 9.14. Headings

   50

SECTION 9.15. Jurisdiction; Consent to Service of Process

   50

SECTION 9.16. Confidentiality

   50

 

Exhibit A-1

  

Form of Competitive Bid Request

Exhibit A-2

  

Form of Notice of Competitive Bid Request

Exhibit A-3

  

Form of Competitive Bid

Exhibit A-4

  

Form of Competitive Bid Accept/Reject Letter

Exhibit A-5

  

Form of Standby Borrowing Request

Exhibit B

  

Administrative Questionnaire

Exhibit C

  

Form of Assignment and Acceptance

Exhibit D

  

Form of Opinion of Counsel

Schedule 2.01

  

Commitments

Schedule 3.09

  

Litigation

Schedule 3.17

  

Environmental

Schedule 6.01

  

Indebtedness

 

iv



--------------------------------------------------------------------------------

364-DAY COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as of
August 7, 2003, among THE E.W. SCRIPPS COMPANY, an Ohio corporation (the
“Borrower”), the banks listed in Schedule 2.01 (the “Banks”), JPMORGAN CHASE
BANK, a New York banking corporation, as agent for the Banks (in such capacity,
the “Agent”).

 

The Borrower has requested the Banks to extend credit to the Borrower in order
to enable it to borrow on a standby revolving credit basis on and after the date
hereof and at any time and from time to time prior to the Availability
Termination Date (as herein defined) a principal amount not in excess of
$375,000,000 at any time outstanding. The Borrower has also requested the Banks
to provide a procedure pursuant to which the Borrower may invite the Banks to
bid on an uncommitted basis on short-term borrowings by the Borrower. The
proceeds of such borrowings are to be used for general corporate purposes. The
Banks are willing to extend such credit to the Borrower on the terms and subject
to the conditions herein set forth.

 

Accordingly, the Borrower, the Banks and the Agent agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Administrative Fees” shall have the meaning assigned to such term in Section
2.06(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Aggregate Commitments” shall mean, at any time, the sum of the aggregate amount
of the Commitments then in effect and the aggregate amount of the Commitments
(as defined in the Other Agreement) then in effect.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next  1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Base CD Rate in effect on such day
plus 1% and (c) the Federal Funds Effective Rate in effect on such day plus  1/2
of 1%. For purposes hereof, “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Agent as its



--------------------------------------------------------------------------------

prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective on the date such change is publicly announced
as effective. “Base CD Rate” shall mean the sum of (a) the product of (i) the
Three-Month Secondary CD Rate and (ii) Statutory Reserves and (b) the Assessment
Rate. “Three-Month Secondary CD Rate” shall mean, for any day, the secondary
market rate for three-month certificates of deposit reported as being in effect
on such day (or, if such day shall not be a Business Day, the next preceding
Business Day) by the Board through the public information telephone line of the
Federal Reserve Bank of New York (which rate will, under the current practices
of the Board, be published in Federal Reserve Statistical Release H.15(519)
during the week following such day), or, if such rate shall not be so reported
on such day or such next preceding Business Day, the average of the secondary
market quotations for three-month certificates of deposit of major money center
banks in New York City received at approximately 10:00 a.m., New York City time,
on such day (or, if such day shall not be a Business Day, on the next preceding
Business Day) by the Agent from three New York City negotiable certificate of
deposit dealers of recognized standing selected by it. “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of new York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for the day of
such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it. If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Base CD Rate or the Federal Funds Effective Rate
or both for any reason, including the inability or failure of the Agent to
obtain sufficient quotations in accordance with the terms thereof, the Alternate
Base Rate shall be determined without regard to clause (b) or (c), or both, of
the first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Three-Month Secondary CD Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds
Effective Rate, respectively.

 

“Applicable Percentage” shall mean on any date, with respect to the Facility Fee
or the Loans comprising any Eurodollar Standby Borrowing, the applicable
percentage set forth below based upon the ratings applicable on such date to the
Borrower’s implied or actual senior, unsecured, non-credit-enhanced long-term
indebtedness for borrowed money (the “Index Debt”):

 

     Ratings
(S&P/Moody’s)


--------------------------------------------------------------------------------

   Facility Fee


--------------------------------------------------------------------------------

    LIBOR
Spread


--------------------------------------------------------------------------------

 

Category 1

   A+/A1 or higher    0.0600 %   0.1650 %

Category 2

   A/A2    0.0600 %   0.1900 %

Category 3

   A-/A3    0.0600 %   0.2400 %

Category 4

   BBB+/Baa1    0.0600 %   0.4400 %

Category 5

   BBB/Baa2    0.0600 %   0.5650 %

Category 6

   BBB-/Baa3 or lower    0.0600 %   0.6900 %

 

2



--------------------------------------------------------------------------------

provided, however, that after the Availability Termination Date the LIBOR Spread
shall be increased by 0.15 of 1% (15 basis points).

 

For purposes of the foregoing, (a) if no rating for the Index Debt shall be
available from either Moody’s or S&P (other than by reason of the circumstances
referred to in the last sentence of this definition), each such rating agency
shall be deemed to have established a rating in Category 4; (b) if only one of
Moody’s and S&P shall have in effect a rating for the Index Debt, the Applicable
Percentage shall be determined by reference to the available rating; (c) if the
ratings established or deemed to have been established by Moody’s and S&P shall
fall within different categories, the Applicable Percentage shall be based upon
the superior (or numerically lower) category unless the ratings differ by more
than one category, in which case the governing rating shall be the rating next
below the higher of the two; and (d) if any rating established or deemed to have
been established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of either Moody’s or S&P), such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change. Any change in the LIBOR spread due to a change
in the applicable category shall be effective on the effective date of such
change in the applicable category and shall apply to all Eurodollar Standby
Loans that are outstanding at any time during the period commencing on the
effective date of such change in the applicable category and ending on the date
immediately preceding the effective date of the next such change in the
applicable category. If the rating system of either Moody’s or S&P shall change,
the Borrower and the Banks shall negotiate in good faith to amend the references
to specific ratings in this definition to reflect such changed rating system. If
either Moody’s or S&P shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Banks shall negotiate in good faith to agree
upon a substitute rating agency and to amend the references to specific ratings
in this definition to reflect the ratings used by such substitute rating agency
and, pending such agreement, the Applicable Percentage shall be determined on
the basis of the ratings provided by the other rating agency.

 

“Assessment Rate” shall mean for any date the annual rate (rounded upwards if
necessary, to the next 1/100 of 1%) most recently estimated by the Agent as the
then current net annual assessment rate that will be employed in determining
amounts payable by the Agent to the Federal Deposit Insurance Corporation (or
such successor) of time deposits made in dollars at the Agent’s domestic
offices.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Bank and an assignee, and accepted by the Agent, in the form of Exhibit C.

 

“Availability Termination Date” shall mean August 5, 2004.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrowing” shall mean a group of Loans of a single Type made by the Banks (or,
in the case of a Competitive Borrowing, by the Bank or Banks whose Competitive
Bids have been accepted pursuant to Section 2.03) on a single date and as to
which a single Interest Period is in effect.

 

3



--------------------------------------------------------------------------------

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

A “Change in Control” shall be deemed to have occurred if the Trust or the
beneficiaries thereof shall not be the direct or indirect owner, beneficially
and of record, of at least 51% of the issued and outstanding Common Voting
Shares, $.01 par value per share, of the Borrower and any other common stock at
any time issued by the Borrower, other than the Borrower’s Class A Common
Shares, $.01 per share.

 

“Closing Date” shall mean August 7, 2003.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Commitment” shall mean, with respect to each Bank, the commitment of such Bank
hereunder as set forth in Schedule 2.01 hereto, as such Bank’s Commitment may be
permanently terminated or reduced from time to time pursuant to Section 2.11.
The Commitments shall automatically and permanently terminate on the
Availability Termination Date.

 

“Competitive Bid” shall mean an offer by a Bank to make a Competitive Loan
pursuant to Section 2.03.

 

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Bank
pursuant to Section 2.03(b), (i) in the case of a Eurodollar Loan, the Margin,
and (ii) in the case of a Fixed Rate Loan, the fixed rate of interest offered by
the Bank making such Competitive Bid.

 

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit A-1.

 

“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Bank or Banks whose Competitive Bids
for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.03.

 

4



--------------------------------------------------------------------------------

“Competitive Loan” shall mean a Loan from a Bank to the Borrower pursuant to the
bidding procedure described in Section 2.03. Each Competitive Loan shall be a
Eurodollar Competitive Loan or a Fixed Rate Loan.

 

“Consolidated Cash Flow” shall mean with respect to any person for any period
the aggregate operating income of such person and its consolidated subsidiaries
plus any depreciation and any amortization of intangibles arising from
acquisitions that have been deduced in deriving such operating income, all
computed and consolidated in accordance with GAAP.

 

“Consolidated Indebtedness” with respect to any person shall mean the aggregate
Indebtedness of such person and its consolidated subsidiaries, consolidated in
accordance with GAAP.

 

“Consolidated Interest Expense” with respect to any person shall mean for any
period the aggregate interest expense of such person and its consolidated
subsidiaries for such period, computed and consolidated in accordance with GAAP.

 

“Consolidated Net Income” with respect to any person shall mean for any period
the aggregate net income (or net deficit) of such person and its consolidated
subsidiaries for such period equal to gross revenues and other proper income
less the aggregate for such person and its consolidated subsidiaries of (i)
operating expenses, (ii) selling, administrative and general expenses, (iii)
taxes, (iv) depreciation, depletion and amortization of properties and (v) any
other items that are treated as expenses under GAAP but excluding from the
definition of Consolidated Net Income any extraordinary gains or losses, all
computed and consolidated in accordance with GAAP.

 

“Consolidated Stockholders’ Equity” with respect to any person shall mean the
aggregate Stockholders’ Equity of such person and its consolidated subsidiaries,
consolidated in accordance with GAAP.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

 

5



--------------------------------------------------------------------------------

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the LIBO Rate in accordance with the
provisions of Article II.

 

“Eurodollar Loan” shall mean any Eurodollar Competitive Loan or Eurodollar
Standby Loan.

 

“Eurodollar Standby Borrowing” shall mean a Borrowing comprised of Eurodollar
Standby Loans.

 

“Eurodollar Standby Loan” shall mean any Standby Loan bearing interest at a rate
determined by reference to the LIBO Rate in accordance with the provisions of
Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Existing Credit Agreement” shall mean the 364-Day Competitive Advance and
Revolving Credit Facility Agreement dated as of August 8, 2002, as amended,
among the Borrower, the banks named therein and JPMorgan Chase Bank, as agent.

 

“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).

 

“Fee Letter” shall mean the letter agreement dated July 1, 2003, between the
Borrower and the Agent, providing for the payment of certain fees or other
amounts in connection with the credit facilities established by this Agreement.

 

“Fees” shall mean the Facility Fee and the Administrative Fees.

 

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such corporation.

 

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

 

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Bank making such Loan in its Competitive
Bid.

 

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay

 

6



--------------------------------------------------------------------------------

(or advance or supply funds for the purchase or payment of) such Indebtedness or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that
the term Guarantee shall not include endorsements for collection or deposit, in
either case in the ordinary course of business.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services, (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations of such person, (h)
all obligations of such person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements, in such amount which exceeds $15,000,000 at any time
and (i) all obligations of such person as an account party in respect of letters
of credit and bankers’ acceptances; provided that the definition of Indebtedness
shall not include (i) accounts payable to suppliers and (ii) programming rights,
in each case incurred in the ordinary course of business and not overdue. The
Indebtedness of any person shall include the recourse Indebtedness of any
partnership in which such person is a general partner. For purposes of this
Agreement, the amount of any Indebtedness referred to in clause (h) of the
preceding sentence shall be amounts, including any termination payments,
required to be paid to a counterparty after giving effect to any contractual
netting arrangements, and not any notional amount with regard to which payments
may be calculated.

 

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration or a Fixed Rate Loan
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
three months’ duration or 90 days’ duration, as the case may be, been applicable
to such Loan and, in addition, the date of any refinancing or conversion of such
Loan with or to a Loan of a different Type.

 

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months (or, if agreed to by all Banks, 9 or 12 months) thereafter, as the
Borrower may elect, (b) as to any ABR Borrowing, the period commencing on the
date of such Borrowing and ending on the date 90 days thereafter or, if earlier,
on the Maturity Date or the date of prepayment of such Borrowing and (c) as to
any Fixed Rate

 

7



--------------------------------------------------------------------------------

Borrowing, the period commencing on the date of such Borrowing and ending on the
date specified in the Competitive Bids in which the offer to make the Fixed Rate
Loans comprising such Borrowing were extended, which shall not be earlier than
seven days after the date of such Borrowing or later than 360 days after the
date of such Borrowing; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of Eurodollar Loans only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as reasonably determined by the
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset or
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset.

 

“Loan” shall mean a Competitive Loan or a Standby Loan, whether made as a
Eurodollar Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.

 

“Loan Documents” shall mean this Agreement and the Fee Letter.

 

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) material impairment of the
ability of the Borrower or any Subsidiary to perform any of its obligations
under any Loan Document to which it is or will be a

 

8



--------------------------------------------------------------------------------

party or (c) material impairment of the rights of or benefits expressly
available to the Banks under any Loan Document.

 

“Maturity Date” shall mean the Availability Termination Date or, in the case of
Revolving Credit Loans, if the Borrower shall so elect by notice to the Agent
pursuant to Section 2.07(f), the first anniversary of the Availability
Termination Date.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a) (3) of ERISA to which the Borrower or any ERISA Affiliate (other than
one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

“Other Agreement” shall mean the 5-Year Competitive Advance and Revolving Credit
Facility Agreement, dated as of August 8, 2002, among the Borrower, the banks
named therein, JPMorgan Chase Bank, as administrative agent, and J.P. Morgan
Securities Inc.

 

“Participant” shall have the meaning set forth in Section 9.04.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership or government, or any agency or
political subdivision thereof.

 

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code and which is
maintained for employees of the Borrower or any ERISA Affiliate.

 

“Rate” shall include the LIBO Rate, the Alternate Base Rate and the Fixed Rate.

 

“Register” shall have the meaning given such term in Section 9.04(b) (iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan

 

9



--------------------------------------------------------------------------------

maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).

 

“Required Banks” shall mean, at any time, Banks having Commitments representing
at least 51% of the Total Commitment or, for purposes of acceleration pursuant
to clause (ii) of Article VII, Banks holding Loans representing at least 51% of
the aggregate principal amount of the Loans outstanding.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Standby Borrowing” shall mean a borrowing consisting of simultaneous Standby
Loans from each of the Banks.

 

“Standby Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5.

 

“Standby Loans” shall mean the revolving loans made by the Banks to the Borrower
pursuant to Section 2.04. Each Standby Loan shall be a Eurodollar Standby Loan
or an ABR Loan.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the Agent is
subject for new negotiable nonpersonal time deposits in dollars of over $100,000
with maturities approximately equal to the applicable Interest Period. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Stockholders’ Equity” shall mean, for any corporation, the consolidated total
stockholders’ equity of such corporation determined in accordance with GAAP,
consistently applied.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) which is, at the time any determination
is made, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Total Commitment” shall mean at any time the aggregate amount of the Banks’
Commitments, as in effect at such time.

 

10



--------------------------------------------------------------------------------

“Transactions” shall have the meaning assigned to such term in Section 3.02.

 

“Trust” shall mean The Edward W. Scripps Trust, being that certain trust for the
benefit of descendants of Edward W. Scripps and owning shares of capital stock
of the Borrower.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.

 

“Utilization Fee” shall have the meaning assigned to such term in Section
2.06(c).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article VI, such terms shall be construed in accordance with GAAP as in
effect on the date of this Agreement applied on a basis consistent with the
application used in preparing the Borrower’s audited financial statements
referred to in Section 3.05.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Bank agrees, severally
and not jointly, to make Standby Loans to the Borrower, at any time and from
time to time on and after the date hereof and until the earlier of the
Availability Termination Date and the termination of the Commitment of such Bank
as provided in this Agreement, in an aggregate principal amount at any time
outstanding not to exceed such Bank’s Commitment minus the amount by which the
Competitive Loans outstanding at such time shall be deemed to have used such
Commitment pursuant to Section 2.16, subject, however, to the conditions that
(a) at no time shall (i) the sum of (x) the outstanding aggregate principal
amount of all Standby Loans made by all Banks plus (y) the outstanding aggregate
principal amount of all Competitive Loans made by all Banks exceed (ii) the
Total Commitment and (b) at all times the outstanding aggregate principal amount
of all Standby Loans made by each Bank shall equal the product of (i) the
percentage which its Commitment represents of the Total Commitment times (ii)
the outstanding aggregate principal amount of all Standby Loans made pursuant to
Section 2.04. Each Bank’s Commitment is set

 

11



--------------------------------------------------------------------------------

forth opposite its respective name in Schedule 2.01. Such Commitments may be
terminated or reduced from time to time pursuant to Section 2.11.

 

Within the foregoing limits, the Borrower may borrow, pay or repay and reborrow
hereunder, on and after the Closing Date and prior to the Availability
Termination Date, subject to the terms, conditions and limitations set forth
herein.

 

SECTION 2.02. Loans. (a) Each Standby Loan shall be made as part of a Borrowing
consisting of Loans made by the Banks ratably in accordance with their
Commitments; provided, however, that the failure of any Bank to make any Standby
Loan shall not in itself relieve any other Bank of its obligation to lend
hereunder (it being understood, however, that no Bank shall be responsible for
the failure of any other Bank to make any Loan required to be made by such other
Bank). Each Competitive Loan shall be made in accordance with the procedures set
forth in Section 2.03. The Standby Loans or Competitive Loans comprising any
Borrowing shall be (i) in the case of Competitive Loans, in an aggregate
principal amount which is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) in the case of Standby Loans, in an aggregate principal
amount which is an integral multiple of $1,000,000 and not less than $10,000,000
in the case of Eurodollar Standby Loans and $5,000,000 in the case of ABR Loans
(or an aggregate principal amount equal to the remaining balance of the
available Commitments).

 

(b) Each Competitive Borrowing shall be comprised entirely of Eurodollar
Competitive Loans or Fixed Rate Loans, and each Standby Borrowing shall be
comprised entirely of Eurodollar Standby Loans or ABR Loans, as the Borrower may
request pursuant to Section 2.03 or 2.04, as applicable. Each Bank may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Bank to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Borrower shall
not be entitled to request any Borrowing which, if made, would result in an
aggregate of more than five separate Standby Loans of any Bank being outstanding
hereunder at any one time. For purposes of the foregoing, Loans having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Loans.

 

(c) Subject to Section 2.05, each Bank shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to the Agent in New York, New York, not later than 12:00 noon, New York
City time, and the Agent shall by 3:00 p.m., New York City time, wire transfer
the amounts so received to the general deposit account of the Borrower at Mellon
Bank (or other general deposit account designated by the Borrower in writing)
or, if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Banks. Competitive Loans shall be made by the Bank or Banks whose
Competitive Bids therefor are accepted pursuant to Section 2.03 in the amounts
so accepted and Standby Loans shall be made by the Banks pro rata in accordance
with Section 2.16. Unless the Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the Agent
such Bank’s portion of such Borrowing, the Agent may assume that such Bank has
made such portion available to the Agent on the date of such Borrowing in

 

12



--------------------------------------------------------------------------------

accordance with this paragraph (c) and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have made such portion available
to the Agent, such Bank and the Borrower severally agree (without duplication)
to repay to the Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Agent at (i) in the
case of the Borrower, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Bank, the Federal Funds
Effective Rate. If such Bank shall repay to the Agent such corresponding amount,
such amount shall constitute such Bank’s Loan as part of such Borrowing for
purposes of this Agreement.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Availability Termination Date.

 

SECTION 2.03. Competitive Bid Procedure. (a) In order to request Competitive
Bids, the Borrower shall hand deliver or telecopy to the Agent a duly completed
Competitive Bid Request in the form of Exhibit A-1 hereto, to be received by the
Agent (i) in the case of a Eurodollar Competitive Borrowing, not later than
10:00 a.m., New York City time, four Business Days before a proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 10:00
a.m., New York City time, one Business Day before a proposed Competitive
Borrowing. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit A-1 may be rejected in the Agent’s sole discretion, and
the Agent shall as soon as practicable notify the Borrower of such rejection by
telecopier. Such request shall in each case refer to this Agreement and specify
(x) whether the Borrowing then being requested is to be a Eurodollar Borrowing
or a Fixed Rate Borrowing, (y) the date of such Borrowing (which shall be a
Business Day) and the aggregate principal amount thereof which shall be in a
minimum principal amount of $5,000,000 and in an integral multiple of
$1,000,000, and (z) the Interest Period with respect thereto (which may not end
after the Availability Termination Date). As soon as practicable after its
receipt of a Competitive Bid Request that is not rejected as aforesaid, the
Agent shall invite by telecopier (in the form set forth in Exhibit A-2 hereto)
the Banks to bid, on the terms and conditions of this Agreement, to make
Competitive Loans pursuant to the Competitive Bid Request.

 

(b) Each Bank may, in its sole discretion, make one or more Competitive Bids to
the Borrower responsive to a Competitive Bid Request. Each Competitive Bid by a
Bank must be received by the Agent via telecopier, in the form of Exhibit A-3
hereto, (i) in the case of a Eurodollar Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before a proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30
a.m., New York City time, on the day of a proposed Competitive Borrowing.
Multiple bids will be accepted by the Agent. Competitive Bids that do not
conform substantially to the format of Exhibit A-3 may be rejected by the Agent
after conferring with, and upon the instruction of, the Borrower, such
conference between the Agent and the Borrower to occur as soon as practicable
following the receipt by the Agent of such Competitive Bid, and the Agent shall
notify the Bank making such nonconforming bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify (x)
the principal amount (which

 

13



--------------------------------------------------------------------------------

shall be in a minimum principal amount of $5,000,000 and in an integral multiple
of $1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Bank is willing to make to the Borrower, (y) the Competitive Bid Rate or Rates
at which the Bank is prepared to make the Competitive Loan or Loans and (z) the
Interest Period and the last day thereof. If any Bank shall elect not to make a
Competitive Bid, such Bank shall so notify the Agent via telecopier (I) in the
case of Eurodollar Competitive Loans, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing, and (II) in
the case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on
the day of a proposed Competitive Borrowing; provided, however, that failure by
any Bank to give such notice shall not cause such Bank to be obligated to make
any Competitive Loan as part of such Competitive Borrowing. A Competitive Bid
submitted by a Bank pursuant to this paragraph (b) shall be irrevocable.

 

(c) The Agent shall as soon as practicable notify the Borrower by telecopier (i)
in the case of Eurodollar Competitive Loans, not later than 10:00 a.m., New York
City time, three Business Days before a proposed Competitive Borrowing, and (ii)
in the case of Fixed Rate Loans, not later than 10:00 a.m., New York City time,
on the day of a proposed Competitive Borrowing, of all the Competitive Bids
made, the Competitive Bid Rate and the principal amount of each Competitive Loan
in respect of which a Competitive Bid was made and the identity of the Bank that
made each bid. The Agent shall send a copy of all Competitive Bids to the
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.03.

 

(d) The Borrower may in its sole and absolute discretion, subject only to the
provisions of this paragraph (d), accept or reject any Competitive Bid referred
to in paragraph (c) above. The Borrower shall notify the Agent by telephone,
confirmed by telecopier in the form of a Competitive Bid Accept/Reject Letter in
the form of Exhibit A-4, whether and to what extent it has decided to accept or
reject any of or all the bids referred to in paragraph (c) above, (x) in the
case of a Eurodollar Competitive Borrowing, not later than 10:00 a.m., New York
City time, three Business Days before a proposed Competitive Borrowing, and (y)
in the case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City
time, on the day of a proposed Competitive Borrowing; provided, however, that
(i) the failure by the Borrower to give such notice shall be deemed to be a
rejection of all the bids referred to in paragraph (c) above, (ii) the Borrower
shall not accept a bid made at a particular Competitive Bid Rate if the Borrower
has decided to reject an unrestricted bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(iv) if the Borrower shall accept a bid or bids made at a particular Competitive
Bid Rate but the amount of such bid or bids shall cause the total amount of bids
to be accepted by the Borrower to exceed the amount specified in the Competitive
Bid Request, then the Borrower shall accept a portion of such bid or bids in an
amount equal to the amount specified in the Competitive Bid Request less the
amount of all other Competitive Bids accepted with respect to such Competitive
Bid Request, which acceptance, in the case of multiple bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such bid
at such Competitive Bid Rate, and (v) except pursuant to clause (iv) above, no
bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided, further, however, that if a Competitive Loan must be in an amount less
than $5,000,000 because

 

14



--------------------------------------------------------------------------------

of the provisions of clause (iv) above, such Competitive Loan may be for a
minimum of $1,000,000 or any integral multiple thereof, and in calculating the
pro rata allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to clause (iv) the amounts shall be rounded to
integral multiples of $1,000,000 in a manner which shall be in the discretion of
the Borrower. A notice given by the Borrower pursuant to this paragraph (d)
shall be irrevocable.

 

(e) The Agent shall promptly notify each bidding Bank (i) in the case of
Eurodollar Competitive Loans, not later than 11:00 a.m., New York City time,
three Business Days before a proposed Competitive Borrowing, and (ii) in the
case of Fixed Rate Loans, not later than 11:00 a.m., New York City time, on the
day of a proposed Competitive Borrowing, whether or not its Competitive Bid has
been accepted (and if so, in what amount and at what Competitive Bid Rate) by
telecopy sent by the Agent, and each successful bidder will thereupon become
bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.

 

(f) A Competitive Bid Request shall not be made within five Business Days after
the date of any previous Competitive Bid Request.

 

(g) If the Agent shall elect to submit a Competitive Bid in its capacity as a
Bank, it shall submit such bid directly to the Borrower one quarter of an hour
earlier than the latest time at which the other Banks are required to submit
their bids to the Agent pursuant to paragraph (b) above.

 

(h) All Notices required by this Section 2.03 shall be given in accordance with
Section 9.01.

 

SECTION 2.04. Standby Borrowing Procedure. In order to request a Standby
Borrowing, the Borrower shall hand deliver or telecopy to the Agent in the form
of Exhibit A-5 (a) in the case of a Eurodollar Standby Borrowing, not later than
10:00 a.m., New York City time, three Business Days before a proposed borrowing
and (b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York
City time, on the day of a proposed borrowing. No Fixed Rate Loan shall be
requested or made pursuant to a Standby Borrowing Request. Such notice shall be
irrevocable and shall in each case specify (i) whether the Borrowing then being
requested is to be a Eurodollar Standby Borrowing or an ABR Borrowing; (ii) the
date of such Standby Borrowing (which shall be a Business Day) and the amount
thereof; and (iii) if such Borrowing is to be a Eurodollar Standby Borrowing,
the Interest Period with respect thereto. If no election as to the Type of
Standby Borrowing is specified in any such notice, then the requested Standby
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Standby Borrowing is specified in such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
the Borrower shall not have given notice in accordance with this Section 2.04 of
its election to refinance a Standby Borrowing prior to the end of the Interest
Period in effect for such Borrowing, then the Borrower shall (unless such
Borrowing is repaid at the end of such Interest Period) be deemed to have given
notice of an election to refinance such Borrowing with an ABR Borrowing. The
Agent shall promptly advise the Banks of any notice given pursuant to this
Section 2.04 and of each Bank’s portion of the requested Borrowing.

 

15



--------------------------------------------------------------------------------

SECTION 2.05. Refinancings. The Borrower may refinance all or any part of any
Borrowing with a Borrowing of the same or a different Type made pursuant to
Section 2.03 or Section 2.04, subject to the conditions and limitations set
forth herein and elsewhere in this Agreement, including refinancings of
Competitive Borrowings with Standby Borrowings and Standby Borrowings with
Competitive Borrowings. Any Borrowing or part thereof so refinanced shall be
repaid in accordance with Section 2.07 with the proceeds of a new Borrowing
hereunder and the proceeds of the new Borrowing shall be paid by the Banks to
the Agent or by the Agent to the Borrower pursuant to Section 2.02(c); provided,
however, that (i) if the principal amount extended by a Bank in a refinancing is
greater than the principal amount extended by such Bank in the Borrowing being
refinanced, then such Bank shall pay such difference to the Agent for
distribution to the Banks described in (ii) below, (ii) if the principal amount
extended by a Bank in the Borrowing being refinanced is greater than the
principal amount being extended by such Bank in the refinancing, the Agent shall
return the difference to such Bank out of amounts received pursuant to (i)
above, and (iii) to the extent any Bank fails to pay the Agent amounts due from
it pursuant to (i) above, any Loan or portion thereof being refinanced with such
amounts shall not be deemed repaid in accordance with Section 2.07 and shall be
payable by the Borrower.

 

SECTION 2.06. Fees. (a) The Borrower agrees to pay to each Bank, through the
Agent, on each March 31, June 30, September 30 and December 31 and on the date
on which the Commitment of such Bank shall be terminated as provided herein, a
facility fee (a “Facility Fee”) at a rate per annum equal to the Applicable
Percentage from time to time in effect, on the amount of the Commitment of such
Bank, whether used or unused, during the preceding quarter (or shorter period
commencing with the date hereof) (or, if such Commitment has been terminated,
the Standby Loans of such Bank). All Facility Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. The Facility
Fee due to each Bank shall commence to accrue on the date hereof and shall cease
to accrue on the termination of the Commitment of such Bank as provided herein
and the payment in full of all Standby Loans.

 

(b) The Borrower agrees to pay the Agent, for its own account, the fees (the
“Administrative Fees”) at the times and in the amounts agreed upon in the Fee
Letter.

 

(c) The Borrower agrees to pay, in immediately available funds, to the Agent for
the account of each Bank a fee (the “Utilization Fee”) based upon the average
daily amount of the outstanding Loans of such Bank at a rate per annum equal to
0.10%, when and for as long as the aggregate outstanding principal amount of the
sum of (a) the Standby Loans hereunder plus (b) the aggregate principal amount
of the Standby Loans (as defined therein) under the Other Agreement exceeds 25%
of (i) until the Availability Termination Date, the Aggregate Commitments and
(ii) from the Availability Termination Date through the Maturity Date and the
payment in full of all Standby Loans, the aggregate amount of the Commitments in
effect immediately prior to the Availability Termination Date plus the aggregate
amount of the Commitments (as defined therein) of the Other Agreement. The
Utilization Fee shall be payable quarterly in arrears on the last day of each
March, June, September and December, commencing on the first of such dates to
occur after the date hereof, and on the Maturity Date (or such later date of
payment in full of all Standby Loans).

 

16



--------------------------------------------------------------------------------

(d) All Fees shall be paid on the date due, in immediately available funds, to
the Agent for distribution, if and as appropriate, among the Banks.

 

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Agent for the account of each Bank
the then unpaid principal amount of each Standby Loan on the Maturity Date and
(ii) to the Agent for the account of each applicable Bank the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan.

 

(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Loan made by such Bank, including the amounts of principal and interest
payable and paid to such Bank from time to time hereunder.

 

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, whether such Loan is a Standby Loan or a Competitive
Loan, and the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Bank hereunder and (iii) the amount of any sum
received by the Agent hereunder for the account of the Banks and each Bank’s
share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Bank or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e) Any Bank may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Bank a promissory note payable to the order of such Bank (or, if requested by
such Bank, to such Bank and its registered assigns) and in a usual and customary
form for such Type approved by the Agent in its reasonable discretion.

 

(f) The Borrower may elect to extend the Maturity Date to the first anniversary
of the Availability Termination Date by giving notice thereof to the Agent by
1:00 p.m., New York City time, two Business Days prior to the Availability
Termination Date. The Agent shall promptly give notice to the Banks of any such
extension.

 

SECTION 2.08. Interest on Loans. (a) Subject to the provisions of Section 2.09,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to (i) in the case of each Eurodollar Standby Loan, the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage, and (ii) in the case of each Eurodollar Competitive Loan,
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Margin offered by the Bank making such Loan and accepted by the Borrower
pursuant to Section 2.03.

 

17



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate.

 

(c) Subject to the provisions of Section 2.09, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the fixed rate of interest offered by
the Bank making such Loan and accepted by the Borrower pursuant to Section 2.03.

 

(d) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan. The LIBO Rate or the Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Agent, and such determination shall be conclusive absent manifest error.

 

SECTION 2.09. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, the Borrower shall on demand from time to time from the Agent pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum (computed as provided in Section 2.08(b) ) equal to the
Alternate Base Rate plus 1%.

 

SECTION 2.10. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Agent shall have determined that dollar
deposits in the principal amounts of the Eurodollar Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Bank of making or maintaining its Eurodollar
Loan during such Interest Period, or that reasonable means do not exist for
ascertaining the LIBO Rate, the Agent shall, as soon as practicable thereafter,
give written or telecopy notice of such determination to the Borrower and the
Banks. In the event of any such determination, until the Agent shall have
advised the Borrower and the Banks that the circumstances giving rise to such
notice no longer exist, (i) any request by the Borrower for a Eurodollar
Competitive Borrowing pursuant to Section 2.03 shall be of no force and effect
and shall be denied by the Agent and (ii) any request by the Borrower for a
Eurodollar Standby Borrowing pursuant to Section 2.04 shall be deemed to be a
request for an ABR Borrowing. Each determination by the Agent hereunder shall be
conclusive absent manifest error.

 

SECTION 2.11. Termination and Reduction of Commitments. (a) The Commitments
shall be automatically terminated on the Availability Termination Date.

 

(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice to the Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $5,000,000 and in a minimum
principal amount of $5,000,000 and (ii) no such termination or reduction shall
be made

 

18



--------------------------------------------------------------------------------

which would reduce the Total Commitment to an amount less than the aggregate
outstanding principal amount of the Loans.

 

(c) Each reduction in the Total Commitment hereunder shall be made ratably among
the Banks in accordance with their respective Commitments. The Borrower shall
pay to the Agent for the account of the Banks, on the date of each termination
or reduction, the Facility Fees on the amount of the Commitments so terminated
or reduced accrued to the date of such termination or reduction.

 

SECTION 2.12. Prepayment. (a) The Borrower shall have the right at any time and
from time to time to prepay any Standby Borrowing, in whole or in part, upon
giving written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Agent: (i) before 10:00 a.m., New York City
time, three Business Days prior to prepayment, in the case of Eurodollar Loans
and (ii) before 10:00 a.m., New York City time, one Business Day prior to
prepayment, in the case of ABR Loans; provided, however, that each partial
prepayment shall be in an amount which is an integral multiple of $1,000,000 and
not less than $10,000,000. The Borrower shall not have the right to prepay any
Competitive Borrowing.

 

(b) On the date of any termination or reduction of the Commitments pursuant to
Section 2.11, the Borrower shall pay or prepay so much of the Standby Borrowings
as shall be necessary in order that the aggregate principal amount of the
Competitive Loans and Standby Loans outstanding will not exceed the Total
Commitment after giving effect to such termination or reduction.

 

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the amount stated therein on the date stated therein. All
prepayments under this Section 2.12 shall be subject to Section 2.15 but
otherwise without premium or penalty. All prepayments under this Section 2.12
shall be accomplished by accrued interest on the principal amount being prepaid
to the date of payment.

 

SECTION 2.13. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the date of this Agreement any change in
applicable law or regulation or in the interpretation or administration thereof
by any governmental authority charged with the interpretation or administration
thereof (whether or not having the force of law) shall change the basis of
taxation of payments to any Bank of the principal of or interest on any
Eurodollar Loan or Fixed Rate Loan made by such Bank or any Fees or other
amounts payable hereunder (other than changes in respect of taxes imposed on the
overall net income of such Bank by the jurisdiction in which such Bank has its
principal office or by any political subdivision or taxing authority therein),
or shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by such Bank, or shall impose on such Bank or the London
interbank market any other condition affecting this Agreement or any Eurodollar
Loan or Fixed Rate Loan made by such Bank, and the result of any of the
foregoing shall be to increase the cost to such Bank of making or maintaining
any Eurodollar Loan or Fixed Rate Loan or to reduce the amount of any sum
received or receivable by such Bank hereunder (whether of principal, interest

 

19



--------------------------------------------------------------------------------

or otherwise) by an amount deemed by such Bank to be material, then the Borrower
will pay to such Bank within 30 days of demand such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, no Bank shall be entitled to
request compensation under this paragraph with respect to any Competitive Loan
if it shall have been aware of the change giving rise to such request at the
time of submission of the Competitive Bid pursuant to which such Competitive
Loan shall have been made.

 

(b) If any Bank shall have determined that the applicability of any law, rule,
regulation or guideline adopted pursuant to or arising out of the July 1988
report of the Basle Committee on Banking Regulations and Supervisory Practices
entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the date hereof of any other law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or any
lending office of such Bank) or any Bank’s holding company with any request or
directive regarding capital adequacy (whether or not having the focus of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Bank’s capital or on the capital
of such Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Bank pursuant hereto to a level below that which such
Bank or such Bank’s holding company could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Bank’s policies and the policies of such Bank’s holding company with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time the Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank or such Bank’s holding company for any such
reduction suffered. It is acknowledged that the Facility Fee provided for in
this Agreement has been determined on the understanding that the Banks will not
be required to maintain capital against their Commitments under currently
applicable law, rules, regulations and regulatory guidelines. In the event the
Banks shall be advised by bank regulatory authorities responsible for
interpreting or administering such applicable laws, rules, regulations and
guidelines or shall otherwise determine, on the basis of applicable laws, rules,
regulations, guidelines or other requests or statements (whether or not having
the force of law) of such bank regulatory authorities, that such understanding
is incorrect, it is agreed that the Banks will be entitled to make claims under
this paragraph based upon prevailing market requirements for commitments under
comparable credit facilities against which capital is required to be maintained.

 

(c) Notwithstanding any other provision of this Section 2.13, no Bank shall
demand compensation for any increased cost or reduction referred to in paragraph
(a) or (b) above if it shall not at the time be the general policy or practice
of such Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

 

(d) A certificate of a Bank setting forth such amount or amounts as shall be
necessary to compensate such Bank as specified in paragraph (a) or (b) above, as
the case may be, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay each Bank the amount shown as due
on any such certificate delivered by it

 

20



--------------------------------------------------------------------------------

within 30 days after the receipt of the same. If any Bank subsequently receives
a refund of any such amount paid by the Borrower it shall remit such refund to
the Borrower.

 

(e) Failure on the part of any Bank to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such Bank’s
right to demand compensation with respect to any other period; provided that if
any Bank fails to make such demand within 90 days after it obtains knowledge of
the event giving rise to the demand such Bank shall, with respect to amounts
payable pursuant to this Section 2.13 resulting from such event, only be
entitled to payment under this Section 2.13 for such costs incurred or reduction
in amounts or return on capital from and after the date 90 days prior to the
date that such Bank does make such demand. The protection of this Section shall
be available to each Bank regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.

 

SECTION 2.14. Change in Legality. (a) Notwithstanding any other provision
herein, if any change in any law or regulation or in the interpretation thereof
by any governmental authority charged with the administration or interpretation
thereof shall make it unlawful for any Bank to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written or telecopy notice to the Borrower and to
the Agent, such Bank may:

 

(i) declare that Eurodollar Loans will not thereafter be made by such Bank
hereunder, whereupon such Bank shall not submit a Competitive Bid in response to
a request for Eurodollar Competitive Loans and any request by the Borrower for a
Eurodollar Standby Borrowing shall, as to such Bank only, be deemed a request
for an ABR Loan unless such declaration shall be subsequently withdrawn; and

 

(ii) require that all outstanding Eurodollar Loans made by it be converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.

 

In the event any Bank shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Bank or the
converted Eurodollar Loans of such Bank shall instead be applied to repay the
ABR Loans made by such Bank in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b) For purposes of this Section 2.14, a notice to the Borrower by any Bank
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by the Borrower.

 

(c) Each Bank agrees that, upon the occurrence of any event giving rise to the
operation of paragraph (a) of this Section 2.14 with respect to such Bank, it
shall have a duty to

 

21



--------------------------------------------------------------------------------

endeavor in good faith to mitigate the adverse effects that may arise as a
consequence of such event to the extent that such mitigation will not, in the
reasonable judgment of such Bank, entail any cost or disadvantage to such Bank
that such Bank is not reimbursed or compensated for by the Borrower.

 

SECTION 2.15. Indemnity. The Borrower shall indemnify each Bank against any loss
or expense which such Bank may sustain or incur as a consequence of (a) any
failure by the Borrower to fulfill on the date of any borrowing hereunder the
applicable conditions set forth in Article IV, (b) any failure by the Borrower
to borrow or to refinance or continue any Loan hereunder after irrevocable
notice of such borrowing, refinancing or continuation has been given pursuant to
Section 2.03 or 2.04, (c) any payment, prepayment or conversion of a Eurodollar
Loan or Fixed Rate Loan required by any other provision of this Agreement or
otherwise made or deemed made on a date other than the last day of the Interest
Period applicable thereto, (d) any default in payment or prepayment of the
principal amount of any Loan or any part thereof or interest accrued thereon, as
and when due and payable (at the due date thereof, whether by scheduled
maturity, acceleration, irrevocable notice of prepayment or otherwise) or (e)
the occurrence of any Event of Default, including, in each such case, any loss
or reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan or Fixed Rate Loan.
Such loss or reasonable expense shall include an amount equal to the excess, if
any, as reasonably determined by such Bank, of (i) its cost of obtaining the
funds for the Loan being paid, prepaid, converted or not borrowed (assumed to be
the LIBO Rate or, in the case of a Fixed Rate Loan, the fixed rate of interest
applicable thereto) for the period from the date of such payment, prepayment or
failure to borrow to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, the Interest Period for such Loan which would
have commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Bank) that would be realized by such Bank in
reemploying the funds so paid, prepaid or not borrowed for the remainder of such
period or Interest Period, as the case may be. A certificate of any Bank setting
forth any amount or amounts which such Bank is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

Each Bank shall have a duty to mitigate the damages to such Bank that may arise
as a consequence of clause (a), (b), (c), (d) or (e) above to the extent that
such mitigation will not, in the reasonable judgment of such Bank, entail any
cost or disadvantage to such Bank that such Bank is not reimbursed or
compensated for by the Borrower.

 

SECTION 2.16. Pro Rata Treatment. Except as required under Section 2.14, each
Standby Borrowing, each payment or prepayment of principal of any Standby
Borrowing, each payment of interest on the Standby Loans, each payment of the
Facility Fees, each reduction of the Commitments and each refinancing of any
Borrowing with a Standby Borrowing of any Type, shall be allocated pro rata
among the Banks in accordance with their respective Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Standby Loans). Each payment
of principal of any Competitive borrowing shall be allocated pro rata among the
Banks participating in such Borrowing in accordance with the respective
principal amounts of their outstanding Competitive Loans comprising such
Borrowing. Each payment of interest on any

 

22



--------------------------------------------------------------------------------

Competitive Borrowing shall be allocated pro rata among the Banks participating
in such Borrowing in accordance with the respective amounts of accrued and
unpaid interest on their outstanding Competitive Loans comprising such
Borrowing. For purposes of determining the available Commitments of the Banks at
any time, each outstanding Competitive Borrowing shall be deemed to have
utilized the Commitments of the Banks (including those Banks which shall not
have made Loans as part of such Competitive Borrowing) pro rata in accordance
with such respective Commitments. Each Bank agrees that in computing such Bank’s
portion of any Borrowing to be made hereunder, the Agent may, in its discretion,
round each Bank’s percentage of such Borrowing to the next higher or lower whole
dollar amount.

 

SECTION 2.17. Sharing of Setoffs. Each Bank agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to, a secured claim under Section 506 of title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim received by such Bank under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Standby Loan or Loans as a
result of which the unpaid principal portion of the Standby Loans shall be
proportionately less than the unpaid principal portion of the Standby Loans of
any other Bank, it shall be deemed simultaneously to have purchased from such
other Bank at face value, and shall promptly pay to such other Bank the purchase
price for, a participation in the Standby Loans of such other Bank, so that the
aggregate unpaid principal amount of the Standby Loans and participations in the
Standby Loans held by each Bank shall be in the same proportion to the aggregate
unpaid principal amount of all Standby Loans then outstanding as the principal
amount of its Standby Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Standby Loans
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that, if any such purchase or purchases or
adjustment shall be made pursuant to this Section 2.17 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustments restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Bank holding a
participation in a Standby Loan deemed to have been so purchased may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Bank by reason thereof as fully as
if such Bank had made a Standby Loan directly to the Borrower in the amount of
such participation.

 

SECTION 2.18. Payments. (a) The Borrower shall initiate each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in dollars to the Agent at its offices at
270 Park Avenue, New York, New York, in immediately available funds.

 

SECTION 2.19. Taxes. (a) Any and all payments by the Borrower hereunder shall be
made, in accordance with Section 2.18, free and clear of and without deduction
for any and all current or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) income
taxes imposed on the net income of the Agent or any Bank (or any transferee or
assignee thereof, including a participation holder (any such entity a
“Transferee”) ) and (ii) franchise taxes imposed on the net income of the Agent
or

 

23



--------------------------------------------------------------------------------

any Bank (or Transferee), in each case by the jurisdiction under the laws of
which the Agent or such Bank (or Transferee) is organized or has its principal
place of business or any political subdivision thereof (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities,
collectively or individually, “Taxes”). If the Borrower shall be required to
deduct any Taxes from or in respect of any sum payable hereunder to any Bank (or
any Transferee) or the Agent, (i) the sum payable shall be increased by the
amount (an “additional amount”) necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.19) such Bank (or Transferee) or the Agent (as the case may be)
shall receive an amount equal to the sum it would have received had no such
deduction been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”).

 

(c) The Borrower will indemnify each Bank (or Transferee) and the Agent for the
full amount of Taxes and Other Taxes paid by such Bank (or Transferee) or the
Agent, as the case may be, and any liability (including penalties, interest and
expenses (including reasonable attorney’s fees and expenses) ) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared by a Bank, or the Agent on its
behalf, absent manifest error, shall be final, conclusive and binding for all
purposes. Such indemnification shall be made within 30 days after the date the
Bank (or Transferee) or the Agent, as the case may be, makes written demand
therefor.

 

(d) If a Bank (or Transferee) or the Agent shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes as to which it has been indemnified by the Borrower, or with respect
to which the Borrower has paid additional amounts, pursuant to this Section
2.19, it shall promptly notify the borrower of the availability of such refund
claim and shall, within 30 days after receipt of a request by the Borrower, make
a claim to such Governmental Authority for such refund at the Borrower’s
expense. If a Bank (or Transferee) or the Agent receives a refund (including
pursuant to a claim for refund made pursuant to the preceding sentence) in
respect of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.19, it shall within 30 days from the date of such
receipt pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Bank (or Transferee) or the
Agent and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
Borrower, upon the request of such Bank (or Transferee) or the

 

24



--------------------------------------------------------------------------------

Agent, agrees to repay the amount paid over to the Borrower (plus penalties,
interest or other charges) to such Bank (or Transferee) or the Agent in the
event such Bank (or Transferee) or the Agent is required to repay such refund to
such Governmental Authority.

 

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Agent, at its address referred to in Section 9.01, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.

 

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.19 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

 

(g) Each Bank (or Transferee) that is organized under the laws of a jurisdiction
other than the United States, any State thereof or the District of Columbia (a
“Non-U.S. Bank”) shall deliver to the Borrower and the Agent two copies of
either United States Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in
the case of a Non-U.S. Bank claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8BEN, or any subsequent versions thereof or
successors thereto (and, if such Non-U.S. Bank delivers a Form W-8BEN, a
certificate representing that such Non-U.S. Bank is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h) (3) (B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d) (4) of the Code) ), properly completed and duly executed by such Non-U.S.
Bank claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement and the other
Loan Documents. Such forms shall be delivered by each Non-U.S. Bank on or before
the date it becomes a party to this Agreement (or, in the case of a Transferee
that is a participation holder, on or before the date such participation holder
becomes a Transferee hereunder) and on or before the date, if any, such Non-U.S.
Bank changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Non-U.S. Bank shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Bank. Notwithstanding any other provision of this
Section 2.19(g), a Non-U.S. Bank shall not be required to deliver any form
pursuant to this Section 2.19(g) that such Non-U.S. Bank is not legally able to
deliver.

 

(h) The Borrower shall not be required to indemnify any Non-U.S. Bank, or to pay
any additional amounts to any Non-U.S. Bank, in respect of United States Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that (i)
the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Bank became a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on
the date such participation holder became a Transferee hereunder) or, with
respect to payments to a New Lending Office, the date such Non-U.S. Bank
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) of this subsection 2.19(h) shall not apply to any
Transferee or New Lending Office that becomes a Transferee or New Lending Office
as a result of an assignment, participation, transfer or designation made at the
request of the Borrower; and provided further, however, that this clause (i) of
this subsection 2.19(h) shall not apply to the extent the indemnity payment or
additional

 

25



--------------------------------------------------------------------------------

amounts any Transferee, or Bank (or Transferee) through a New Lending Office,
would be entitled to receive (without regard to this clause (i) of this
subsection 2.19(h) ) do not exceed the indemnity payment or additional amounts
that the person making the assignment, participation or transfer to such
Transferee, or Bank (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S. Bank
to comply with the provisions of paragraph (g) above.

 

(i) Any Bank (or Transferee) claiming any additional amounts payable under this
Section 2.19 shall (A) to the extent legally able to do so, upon written request
from the Borrower, file any certificate or document if such filing would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue, and the Borrower shall not be obligated to pay such
additional amounts if, after the Borrower’s request, any Bank (or Transferee)
could have filed such certificate or document and failed to do so; or (B)
consistent with legal and regulatory restrictions, use reasonable efforts to
change the jurisdiction of its applicable lending office if the making of such
change would avoid the need for or reduce the amount of any additional amounts
which may thereafter accrue and would not, in the sole determination of such
Bank (or Transferee), be otherwise disadvantageous to such Bank (or Transferee).

 

(j) Nothing contained in this Section 2.19 shall require any Bank (or
Transferee) or the Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary).

 

SECTION 2.20. Mandatory Assignment; Commitment Termination. In the event any
Bank delivers to the Agent or the Borrower, as appropriate, a certificate in
accordance with Section 2.13(c) or a notice in accordance with Section 2.10 or
2.14, or the Borrower is required to pay any additional amounts or other
payments in accordance with Section 2.19, the Borrower may, at its own expense,
and in its sole discretion (a) require such Bank to transfer and assign in whole
or in part, without recourse (in accordance with Section 9.04), all or part of
its interests, rights and obligations under this Agreement (other than
outstanding Competitive Loans) to an assignee which shall assume such assigned
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority and
(ii) the Borrower or such assignee shall have paid to the assigning Bank in
immediately available funds the principal of and interest accrued to the date of
such payment on the Loans made by it hereunder and all other amounts owed to it
hereunder or (b) terminate the Commitment of such Bank and prepay all
outstanding Loans (other than Competitive Loans) of such Bank; provided that (x)
such termination of the Commitment of such Bank and prepayment of Loans does not
conflict with any law, rule or regulation or order of any court or Governmental
Authority and (y) the Borrower shall have paid to such Bank in immediately
available funds the principal of and interest accrued to the date of such
payment on the Loans (other than Competitive Loans) made by it hereunder and all
other amounts owed to it hereunder.

 

26



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each of the Banks that:

 

SECTION 3.01. Organization; Powers. The Borrower and each Subsidiary of the
Borrower (a) is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
has all requisite corporate or other entity power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not be reasonably likely
to have a Material Adverse Effect, and (d) in the case of the Borrower, has the
corporate power and authority to execute, deliver and perform its obligations
under each of the Loan Documents to which it is a party and each other agreement
or instrument contemplated thereby to which it is or will be a party and to
borrow hereunder.

 

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the execution, delivery and performance of each
of the other Loan Documents and the borrowings hereunder (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate and, if
required, stockholder action and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws (or code of
regulations) of the Borrower or any Subsidiary, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which the Borrower or any Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such indenture, agreement or other instrument and
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Subsidiary, except for any such violation, conflict, creation or imposition
which does not impair the Borrower’s ability to enter into and perform the
Transactions or would not be reasonably likely to have a Material Adverse Effect
or materially impair the position of the Banks with respect to any other
creditors of the Borrower.

 

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity.

 

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required by the Borrower in connection with the Transactions, except
such as have been made or obtained and are in full force and effect.

 

27



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Banks the consolidated balance sheet and consolidated statements of income,
retained earnings and cash flows of the Borrower and its consolidated
subsidiaries (a) as of and for the fiscal year ended December 31, 2002, audited
by and accompanied by the opinion of Deloitte & Touche LLP, independent public
accountants, and (b) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2003, certified by the chief financial officer of
the Borrower. Such financial statements (subject, in the case of such interim
statements, to normal year-end audit adjustments) present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated subsidiaries as of such dates and for such periods. Such
balance sheets and the notes thereto disclose, in accordance with GAAP, all
material liabilities, direct or contingent, of the Borrower and its consolidated
subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis, except that such interim
financial statements do not contain footnotes.

 

SECTION 3.06. No Material Adverse Change. There has been no change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries since December 31, 2002 that would constitute a
Material Adverse Effect which is not reflected in the financial statements
referred to in Section 3.05(b).

 

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and its Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its properties and assets, except for defects in
title that would not, in the aggregate, be reasonably likely to have a Material
Adverse Effect. All material properties and assets are free and clear of Liens,
other than Liens expressly permitted by Section 6.02.

 

(b) Each of the Borrower and its Subsidiaries has complied with all obligations
under all leases to which it is a party, all such leases are in full force and
effect and each of the Borrower and its Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, except for any noncompliance,
ineffectiveness or other conditions that would not, in the aggregate, be
reasonably likely to have a Material Adverse Effect.

 

SECTION 3.08. Stock of Borrower. More than 51% of the outstanding Common Voting
Shares, par value $.01, of the Borrower are owned legally, beneficially and of
record by the Trust or the beneficiaries thereof.

 

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth in
Schedule 3.09 or otherwise disclosed to the Banks in writing, there are not any
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary or any business,
property or rights of any such person (i) which involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.

 

(b) None of the Borrower nor any of its Subsidiaries is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any

 

28



--------------------------------------------------------------------------------

Governmental Authority, where such violation or default would be reasonably
likely to have a Material Adverse Effect.

 

SECTION 3.10. Agreements. (a) None of the Borrower nor any of its Subsidiaries
is a party to any agreement or instrument or subject to any corporate
restriction that has resulted or would be reasonably likely to result in a
Material Adverse Effect.

 

(b) None of the Borrower nor any of its Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default would be reasonably likely to have a Material Adverse Effect.

 

SECTION 3.11. Federal Reserve Regulations. (a) None of the Borrower nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

 

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or X.

 

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act. None
of the Borrower nor any Subsidiary is (a) an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the preamble to this Agreement.

 

SECTION 3.14. Tax Returns. Each of the Borrower and its Subsidiaries has filed
or caused to be filed all Federal, state and local tax returns required to have
been filed by it and has paid or caused to be paid all taxes shown to be due and
payable on such returns or on any assessments received by it, except taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower shall have set aside on its books adequate reserves.

 

SECTION 3.15. No Material Misstatements. No material information, report,
financial statement, exhibit or schedule furnished by the Borrower in writing to
the Agent or any Bank in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading.

 

SECTION 3.16. Employee Benefit Plans. The Borrower and each of its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except for
violations which, in the

 

29



--------------------------------------------------------------------------------

aggregate, would not be reasonably likely to have a Material Adverse Effect. No
Reportable Event has occurred in respect of any plan of the Borrower or any
ERISA Affiliate that would be reasonably likely to have a Material Adverse
Effect. The present value of all benefit liabilities under each Plan (based on
those assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed by more than $20,000,000 the value of
the assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on those assumptions used to fund each such Plan) did
not, as of the last annual valuation dates applicable thereto, exceed
$40,000,000. Neither the Borrower nor any ERISA Affiliate has incurred any
Withdrawal Liability that materially adversely affects the financial condition
of the Borrower and its ERISA Affiliates taken as a whole. Neither the Borrower
nor any ERISA Affiliate has received any notification that any Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA, and no Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, where such reorganization or termination has
resulted or would reasonably be expected to result in the contributions required
to be made to such Plan that would materially and adversely affect the financial
condition of the Borrower and its ERISA Affiliates taken as a whole.

 

SECTION 3.17. Environmental and Safety Matters. Except as set forth in Schedule
3.17 or otherwise previously disclosed to the Banks in writing, each of the
Borrower and each of its Subsidiaries has complied with all Federal, state,
local and other statutes, ordinances, orders, judgments, rulings and regulations
relating to environmental pollution or to environmental regulation or control or
to employee health or safety, except for violations which, in the aggregate,
would not be reasonably likely to have a Material Adverse Effect. Except as set
forth in Schedule 3.17 or otherwise previously disclosed to the Banks in
writing, none of the Borrower or any of its Subsidiaries has received notice of
any failure so to comply. Except as set forth in Schedule 3.17 or otherwise
previously disclosed to the Banks in writing, the Borrower’s and its
Subsidiaries’ plants do not manage any hazardous wastes, hazardous substances,
hazardous materials, toxic substances, toxic pollutants, or substances similarly
denominated, as those terms or similar terms are used in the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto, except for violations which, in the aggregate,
would not be reasonably likely to have a Material Adverse Effect. Except as set
forth in Schedule 3.17 or otherwise previously disclosed to the Banks in
writing, none of the Borrower nor any of its Subsidiaries is aware of any
events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that is reasonably expected to result
in liability which would have a Material Adverse Effect.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

The obligations of the Banks to make Loans hereunder are subject to the
satisfaction of the following conditions:

 

30



--------------------------------------------------------------------------------

SECTION 4.01. All Borrowings. On the date of each Borrowing, including each
Borrowing in which Loans are refinanced with new Loans as contemplated by
Section 2.05, and on the date of the election of the term out option pursuant to
Section 2.07(f):

 

(a) The Agent shall have received a notice of such Borrowing or election as
required by Section 2.03, Section 2.04 or Section 2.07, as applicable.

 

(b) The representations and warranties set forth in Article III hereof (except,
subject to Section 4.02(e), the representations set forth in Section 3.06) shall
be true and correct in all material respects on and as of the date of such
Borrowing or election with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

 

(c) At the time of and immediately after such Borrowing or election no Event of
Default or Default shall have occurred and be continuing.

 

Each Borrowing or such election shall be deemed to constitute a representation
and warranty by the Borrower on the date of such Borrowing or election as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

 

SECTION 4.02. First Borrowing. On the Closing Date:

 

(a) The Agent shall have received a favorable written opinion of Baker &
Hostetler LLP, counsel for the Borrower, dated the Closing Date and addressed to
the Banks, to the effect set forth in Exhibit D hereto, and the Borrower hereby
instructs such counsel to deliver such opinion to the Agent.

 

(b) All legal matters incident to this Agreement and the borrowings hereunder
shall be satisfactory to the Banks and their counsel and to Simpson Thacher &
Bartlett LLP, counsel for the Agent.

 

(c) The Agent shall have received (i) a copy of the articles of incorporation,
including all amendments thereto, of the Borrower, certified as of a recent date
by the Secretary of State of the state of its organization, and a certificate as
to the good standing of the Borrower as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of the
Borrower dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the code of regulations of the Borrower as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of the
Borrower authorizing the execution, delivery and performance of the Loan
Documents and the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
articles of incorporation of the Borrower have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan document or any other
document delivered in connection herewith on behalf of the Borrower; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to (ii)
above; and (iv) such other documents as the

 

31



--------------------------------------------------------------------------------

Banks or their counsel or Simpson Thacher & Bartlett LLP, counsel for the Agent,
may reasonably request.

 

(d) The Agent shall have received a certificate from the Borrower, dated the
Closing Date and signed by a Financial Officer thereof, confirming compliance
with the conditions precedent set forth in paragraphs (b) and (c) of Section
4.01.

 

(e) The representations and warranties set forth in Section 3.06 shall be true
and correct in all material respects.

 

(f) Concurrently with the transactions contemplated hereby on the Closing Date,
the Borrower, the applicable Banks and the Agent shall have executed a side
letter whereby all competitive loans under the Existing Credit Agreement shall
be deemed to be Competitive Loans hereunder. The Borrower shall have repaid in
full all other amounts due under the Existing Credit Agreement and under each
other agreement related thereto, and the Agent shall have received duly executed
documentation either evidencing or necessary for (i) the termination of the
Existing Credit Agreement and each other agreement related thereto and (ii) the
cancelation of all commitments thereunder.

 

(g) The Agent shall have received all Fees and other amounts due and payable on
or prior to the Closing Date.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Bank that, so long as this Agreement
shall remain in effect or the principal of or interest on any Loan, any Fees or
any other expenses or amounts payable under any Loan Document shall be unpaid,
unless the Required Banks shall otherwise consent in writing, it will, and will
cause each of its Subsidiaries to:

 

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04 and
except with respect to the Subsidiaries of the Borrower where such failure would
not reasonably be likely to have a Material Adverse Effect.

 

(b) Except to the extent that the failure to do or cause the same to be done
would not be reasonably likely to have a Material Adverse Effect, do or cause to
be done all things necessary to obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business; maintain and operate such business in substantially the manner in
which it is presently conducted and operated (subject to changes in the ordinary
course of business); comply in all material respects with all applicable laws,
rules, regulations and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and at all times maintain and preserve all property
material to the conduct of such business and keep such

 

32



--------------------------------------------------------------------------------

property in good repair, working order and condition and from time to time make,
or cause to be made all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.

 

SECTION 5.02. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; (b) maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it,
and (c) maintain such other insurance as may be required by law; provided,
however, that, in lieu of or supplementing any such insurance described in(a) or
(b) above, it may adopt such other plan or method of protection conforming to
its self-insurance practices existing on the date hereof.

 

SECTION 5.03. Obligations and Taxes. Except to the extent the failure to do so
would not, in the aggregate, be reasonably likely to have a Material Adverse
Effect, pay its Indebtedness and other obligations promptly and in accordance
with their terms and pay and discharge promptly when due all taxes, assessments
and governmental charges or levies imposed upon it or upon it or upon its income
or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto.

 

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Agent and each
Bank:

 

(a) within 120 days after the end of each fiscal year of the Borrower,
consolidated balance sheets of the Borrower and its consolidated subsidiaries,
the related consolidated statements of operations and the related consolidated
statements of stockholders’ equity and cash flows, showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal year and the results of its operations during such year, all such
consolidated financial statements audited by and accompanied by the report
thereon of Deloitte & Touche LLP or other independent public accountants of
recognized national standing reasonably acceptable to the Required Banks and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial condition
and results of operations of the Borrower on a consolidated basis;

 

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, consolidated balance sheets and related
consolidated statements of income, retained earnings and cash flows, showing the
financial condition of the Borrower and its consolidated subsidiaries as of the
close of such fiscal quarter and the results of its operations during such
fiscal quarter and the then elapsed portion of the

 

33



--------------------------------------------------------------------------------

fiscal year, all certified by a Financial Officer of the Borrower as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and except
for the absence of footnotes in the case of quarterly statements;

 

(c) concurrently with any delivery of financial statements under (a) or (b)
above, a certificate of a Financial Officer of the Borrower opining on or
certifying such statements (i) certifying that no Event of Default or Default
has occurred or, if such an Event of Default or Default has occurred, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth computations in reasonable
detail satisfactory to the Agent demonstrating compliance with the covenants
contained in Sections 6.01(a) and (b) (v), 6.03 and 6.05;

 

(d) promptly after the same become publicly available, copies of all material
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
governmental authority succeeding to any of or all the functions of said
Commission, or with any national securities exchange, or distributed to its
public shareholders, as the case may be;

 

(e) promptly after the same become publicly available, copies of all material
reports pertaining to any change in ownership filed by the Borrower or any
Subsidiary with any Governmental Authority; and

 

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent or
any Bank may reasonably request.

 

SECTION 5.05. Litigation and Other Notices. Furnish to the Agent and each Bank
prompt written notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof which could be reasonably anticipated to be adversely
determined and, if adversely determined, could result in a Material Adverse
Effect; and

 

(c) any development that has resulted in, or could reasonably be anticipated by
the Borrower to result in, a Material Adverse Effect.

 

SECTION 5.06. ERISA. (a) Comply with the applicable provisions of ERISA and the
Code except to the extent of such noncompliance which, in the aggregate, would
not be reasonably likely to have a Material Adverse Effect and (b) furnish to
the Agent (i) as soon as possible after, and in any event with 30 days after any
Responsible Officer of the Borrower or

 

34



--------------------------------------------------------------------------------

any ERISA Affiliate knows or has reason to know that any Reportable Event has
occurred that alone or together with any other Reportable Event could reasonably
be expected to result in liability of the Borrower to the PBGC in an aggregate
amount exceeding $10,000,000, a statement of a Financial Officer setting forth
details as to such Reportable Event and the action proposed to be taken with
respect thereto, together with a copy of the notice, if any, of such Reportable
Event given to the PBGC, (ii) promptly after receipt thereof, a copy of any
notice that the Borrower or any ERISA Affiliate may receive from the PBGC
relating to the intention of the PBGC to terminate any Plan or Plans (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414 or to appoint a
trustee to administer any such Plan, (iii) within 10 days after the due date for
filing with the PBGC pursuant to Section 412(n) of the Code of a notice of
failure to make a required installment or other payment with respect to a Plan,
a statement of a Financial Officer setting forth details as to such failure and
the action proposed to be taken with respect thereto, together with a copy of
such notice given to the PBGC and (iv) promptly and in any event within 30 days
after receipt thereof by the Borrower or any ERISA Affiliate from the sponsor of
a Multiemployer Plan, a copy of each notice received by the Borrower, or any
ERISA Affiliate concerning (A) the imposition of Withdrawal Liability or (B) a
determination that a Multiemployer Plan is, or is expected to be, terminated or
in reorganization, in each case within the meaning of Title IV of ERISA.

 

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any
representatives designated by any Bank to visit and inspect the financial
records and the properties of the Borrower or any Subsidiary upon reasonable
prior notice at reasonable times and as often as reasonably requested (provided
that such Bank shall make reasonable efforts not to interfere unreasonably with
the business of the Borrower or any Subsidiary) and to make extracts from and
copies of such financial records, and permit any representatives designated by
any Bank to discuss the affairs, finances and condition of the Borrower or any
Subsidiary with the officers thereof and independent accountants therefor;
provided that each person obtaining such information shall hold all such
information in strict confidence in accordance with the restrictions set forth
in Section 9.16.

 

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.

 

SECTION 5.09. Filings. Make all material filings required to be made by it with
any Governmental Authority.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Bank and the Agent that, so long as
this Agreement shall remain in effect or the principal of or interest on any
Loan, any Fees or any other expenses or amounts payable under any Loan Document
shall be unpaid, unless the Required Banks shall otherwise consent in writing,
it will not, and will not cause or permit any of its Subsidiaries to:

 

35



--------------------------------------------------------------------------------

SECTION 6.01. Indebtedness. (a) Permit the ratio of Consolidated Indebtedness of
the Borrower to Consolidated Cash Flow of the Borrower at the end of and for the
most recently ended four consecutive calendar quarters at any time to be greater
than 5.0 to 1.0.

 

(b) Permit any Subsidiary of the Borrower to incur, create, assume or permit to
exist any Indebtedness, except:

 

(i) Indebtedness existing on the date hereof as set forth in Schedule 6.01
hereto, and additional Indebtedness incurred pursuant to commitments by persons
to lend to any Subsidiary but only to the extent such commitments are available
and unused as of the date hereof as set forth in Schedule 6.01 hereto;

 

(ii) Indebtedness of a Subsidiary or business existing at the time such
Subsidiary or business was acquired by the Borrower or a Subsidiary; provided
that such Indebtedness was not incurred in contemplation of such acquisition;

 

(iii) Indebtedness to the Borrower or to another Subsidiary of the Borrower; and

 

(iv) other Indebtedness exclusive of the Indebtedness permitted by clauses (i)
through (iii) above in an aggregate amount at any time outstanding which, when
added to the aggregate Indebtedness secured by Liens permitted by Section
6.02(k) and to the aggregate amount incurred by the Borrower and any of the
Subsidiaries pursuant to Section 6.03(ii) herein, shall not exceed 15% of the
Consolidated Stockholders’ Equity of the Borrower at such time.

 

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except:

 

(a) Liens incurred or pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
old-age pensions and other social security benefits;

 

(b) Liens securing the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money), statutory obligations, surety and
appeal bonds and other obligations of like nature, incurred as an incident to
and in the ordinary course of business;

 

(c) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, suppliers’, repairmen’s and vendors’ liens, incurred in good
faith in the ordinary course of business with respect to obligations not
delinquent or which are being contested in good faith by appropriate proceedings
and as to which the Borrower or a Subsidiary shall have set aside on its books
adequate reserves;

 

36



--------------------------------------------------------------------------------

(d) Liens securing the payment of taxes, assessments and governmental charges or
levies, either (i) not delinquent or (ii) being contested in good faith by
appropriate legal or administrative proceedings and as to which the Borrower or
a Subsidiary, as the case may be, shall have set aside on its books adequate
reserves;

 

(e) zoning restrictions, easements, licenses, reservations, restrictions on the
use of real property or minor irregularities incident thereto (and with respect
to leasehold interests: mortgages, obligations, liens and other encumbrances
that are incurred, created, assumed or permitted to exist and arise by, through
or under or are asserted by a landlord or owner of the leased property, with or
without consent of the lessee) which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit and which do not in
the aggregate materially detract from the value of the property or assets of the
Borrower or a Subsidiary, as the case may be, or impair the use of such property
for the purposes for which such property is held by the Borrower or such
Subsidiary;

 

(f) Liens to secure the purchase price of real or personal property acquired,
constructed or improved after the date hereof; provided that any such Lien is
existing or created at the time of, or substantially simultaneously with, the
acquisition, construction or improvement by the Borrower or a Subsidiary of the
property so acquired and at all times covers only such property;

 

(g) Liens on property of a Subsidiary in favor of the Borrower or another
Subsidiary;

 

(h) Liens created by or resulting from any litigation or proceeding which is
currently being contested in good faith by appropriate proceedings and as to
which (i) levy and execution have been stayed and continue to be stayed and (ii)
the Borrower or a Subsidiary shall have set aside on its books adequate
reserves;

 

(i) Liens on property of a Subsidiary existing at the time it becomes a
Subsidiary; provided that such Liens were not created in contemplation of the
acquisition by the Borrower or another Subsidiary of such Subsidiary;

 

(j) Liens on the property of the Borrower or a Subsidiary incidental to the
conduct of its business or the ownership of its property which were not incurred
in connection with the borrowing of money or the obtaining of advances or credit
or other financial accommodations (including but not limited to interest rate
swap obligations or letter of credit obligations of the Borrower or any
Subsidiary), and which do not in the aggregate materially detract from the value
of its property or assets or impair the use thereof in the operation of its
business;

 

(k) the Borrower and any Subsidiary may incur Liens not otherwise permitted by
this covenant securing Indebtedness in an aggregate amount at any time
outstanding which, when added to the aggregate amount incurred by Subsidiaries
under Section 6.01(b) (iv) and to the aggregate amount incurred by the Borrower
and the Subsidiaries

 

37



--------------------------------------------------------------------------------

under Section 6.03(ii) does not exceed 15% of Consolidated Stockholders’ Equity
of the Borrower at such time;

 

(l) judgment Liens that do not constitute an Event of Default; and

 

(m) Liens on property acquired by the Borrower or any of its Subsidiaries after
the Closing Date so long as such Liens are limited to the property acquired and
were not created in contemplation of the acquisition.

 

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except that (i) any Subsidiary may enter
into such an arrangement for the sale or transfer of its property to another
Subsidiary or to the Borrower and (ii) the Borrower and the Subsidiaries may
enter into any such arrangements provided that the aggregate sale price of all
property subject to such arrangements (other than arrangements described in
clause (i) above), when added to the aggregate amount of Indebtedness incurred
by Subsidiaries under Section 6.01(b) (v) and to the aggregate amount of
Indebtedness secured by Liens permitted by Section 6.02(k), shall not exceed 15%
of the Consolidated Stockholders’ Equity of the Borrower at such time.

 

SECTION 6.04. Mergers, Consolidations and Sales of Assets. Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other person, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (a) the Borrower or a Subsidiary may merge with
another corporation in a transaction in which the surviving entity is the
Borrower or such Subsidiary, respectively, and, in the case of a Subsidiary, the
surviving entity is a wholly owned Subsidiary, (b) any Subsidiary may merge into
the Borrower or another Subsidiary; or (c) the Borrower or a Subsidiary may
purchase, lease or otherwise acquire any assets of any other person.

 

SECTION 6.05. Interest Coverage Ratio. Permit the ratio of Consolidated Cash
Flow of the Borrower to Consolidated Interest Expense of the Borrower for the
period of four consecutive calendar quarters most recently ended at any time to
be less than 2.5 to 1.0.

 

SECTION 6.06. Fiscal Year. Change its fiscal year.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”):

 

38



--------------------------------------------------------------------------------

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of 5 Business Days;

 

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in Section
5.01(a) or 5.05(a) or in Article VI;

 

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after written notice thereof
from the Agent or any Bank to the Borrower;

 

(f) the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $10,000,000, when and as the same shall become due
and payable, or (ii) fail to observe or perform any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (ii) is to cause such Indebtedness to become due prior to its stated
maturity;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of the property or
assets of the Borrower or a Subsidiary or (iii) the winding-up or liquidation of
the Borrower or any Subsidiary; and such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be unstayed and in effect for 90 days;

 

39



--------------------------------------------------------------------------------

(h) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or any Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due or (vii) take any action for the purpose of effecting any of
the foregoing;

 

(i) one or more final judgments for the payment of money in excess of
$10,000,000, excluding such amounts which are covered by insurance, shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

 

(j) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n) (l) of the
Code), shall have occurred with respect to any Plan or Plans that reasonably
could be expected to result in liability of the Borrower to the PBGC or to a
Plan in an aggregate amount exceeding $10,000,000 and, within 30 days after the
reporting of any such Reportable Event to the Agent or after the receipt by the
Agent of the statement required pursuant to Section 5.06, the Agent shall have
notified the Borrower in writing that (i) the Required Banks have made a
determination that, on the basis of such Reportable Event or Reportable Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans by the PBGC, (B) for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan or Plans or (C) for the imposition of a lien in favor of a Plan and (ii) as
a result thereof an Event of Default exists hereunder; or a trustee shall be
appointed by a United States District Court to administer any such Plan or
Plans; or the PBGC shall institute proceedings to terminate any Plan or Plans;
or

 

(k) (i) the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) the Borrower or such ERISA Affiliate does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner and (iii) the
amount of such Withdrawal Liability specified in such notice, when aggregated
with all other amounts required to be paid to Multiemployer Plans in connection
with Withdrawal Liabilities (determined as of the date or dates of such
notification), either (A) exceeds $10,000,000 or requires payments exceeding
$10,000,000 in any year or (B) is less than $10,000,000 but any Withdrawal
Liability payment remains unpaid 30 days after such payment is due;

 

40



--------------------------------------------------------------------------------

(l) the Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if solely as a result
of such reorganization or termination the aggregate annual contributions of the
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding
$10,000,000; or

 

(m) there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Agent, at the request of the Required Banks,
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

ARTICLE VIII

 

THE AGENT

 

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank is hereby appointed to act as Agent on behalf of the Banks. Each of
the Banks, and each transferee of any Bank, hereby irrevocably authorizes the
Agent to take such actions on behalf of such Bank or transferee and to exercise
such powers as are specifically delegated to the Agent by the terms and
provisions hereof and of the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto. The Agent is hereby expressly
authorized by the Banks, without hereby limiting any implied authority, (a) to
receive on behalf of the Banks all payments of principal of and interest on the
Loans and all other amounts due to the Banks hereunder, and promptly to
distribute to each Bank its proper share of each payment so received; (b) to
give notice on behalf of each of the Banks to the Borrower of any Event of
Default specified in this Agreement of which the Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Bank copies of all notices, financial statements and other materials delivered
by the Borrower pursuant to this Agreement as received by the Agent.

 

41



--------------------------------------------------------------------------------

Neither the Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or wilful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrower of any of the
terms, conditions, covenants or agreements contained in any Loan Document. The
Agent shall not be responsible to the Banks for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements. The Agent shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Banks and, except as otherwise specifically
provided herein, such instructions and any action or inaction pursuant thereto
shall be binding on all the Banks. The Agent shall, in the absence of knowledge
to the contrary, be entitled to rely on any instrument or document believed by
it in good faith to be genuine and correct and to have been signed or sent by
the proper person or persons. Neither the Agent nor any of its directors,
officers, employees or agents shall have any responsibility to the Borrower on
account of the failure of or delay in performance or breach by any Bank of any
of its obligations hereunder or to any Bank on account of the failure of or
delay in performance or breach by any other Bank or the Borrower of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. The Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.

 

The Banks hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Banks.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, the Agent may resign at any time by notifying the Banks and the Borrower.
Upon any such resignation, the Required Banks shall have the right to appoint a
successor. If no successor shall have been so appointed by the Required Banks
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Banks, appoint a successor Agent which shall be a bank with an office in New
York, New York, having a combined capital and surplus of at least $500,000,000
or an Affiliate of any such bank. Upon the acceptance of any appointment as
Agent hereunder by a successor bank, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations
hereunder. After the Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent.

 

With respect to the Loans made by it hereunder, the Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Bank and may exercise the same as though it were not the Agent, and the Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Agent.

 

42



--------------------------------------------------------------------------------

Each Bank agrees (i) to reimburse the Agent, on demand, in the amount of its pro
rata share (based on its Commitment hereunder) of any expenses incurred for the
benefit of the Banks by the Agent, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Banks, which
shall not have been reimbursed by the Borrower and (ii) to indemnify and hold
harmless the Agent and any of its directors, officers, employees or agents, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as the
Agent or any of them in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted by it or any of them
under this Agreement or any other Loan Document, to the extent the same shall
not have been reimbursed by the Borrower; provided that no Bank shall be liable
to the Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or wilful misconduct of the Agent or any of its
directors, officers, employees or agents.

 

Each Bank acknowledges that it has, independently and without reliance upon the
Agent or any other Bank and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a) if to the Borrower, to it at 312 Walnut Street, Suite 2800, Cincinnati, Ohio
45202, Attention of Treasurer (Telecopy No. 513-977-3729) with a copy to Baker &
Hostetler LLP, counsel for the Borrower, to it at 3200 National City Center,
Cleveland, Ohio 44114, Attention of John H .Burlingame, Esq. (Telecopy No.
216-696-0740) and 312 Walnut Street, Suite 2650, Cincinnati, Ohio 45202,
Attention of William Appleton (Telecopy No. 513-929-0303);

 

(b) if to the Agent, to JPMorgan Chase Bank, 1111 Fannin 10th Floor, Houston,
Texas 77002, Attention of Pearl Esparza (Telecopy No. 713-750-2358), with copies
to JPMorgan Chase Bank, 270 Park Avenue, New York, New York 10017, Attention of
Padmini Persaud (Telecopy No. 212-270-4164); and

 

43



--------------------------------------------------------------------------------

(c) if to a Bank, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Bank
shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
material instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Banks and shall survive the making by the Banks of the Loans,
regardless of any investigation made by the Banks or on their behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any Fee or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid and so long as the
Commitments have not been terminated.

 

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have received copies hereof which, when taken together, bear the signatures of
each Bank, and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Bank and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior consent of all the Banks.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Bank (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Bank may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Banks) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b) (ii) below, any
Bank may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:

 

44



--------------------------------------------------------------------------------

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Bank, an Affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default under clause (b), (c), (g) or (h) of Article
VII has occurred and is continuing, any other assignee; and

 

(B) the Agent, provided that no consent of the Agent shall be required for an
assignment to an assignee that is a Bank or an affiliate of a Bank immediately
prior to giving effect to such assignment.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Bank or an Affiliate of a Bank or
an assignment of the entire remaining amount of the assigning Bank’s Commitment,
the amount of the Commitment of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent) shall not be less than $5,000,000
unless each of the Borrower and the Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default under
clause (b), (c), (g) or (h) of Article VII has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement,
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

 

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500;

 

(D) the assignee, if it shall not be a Bank, shall deliver to the Agent an
Administrative Questionnaire; and

 

(E) in the case of an assignment to a CLO (as defined below), the assigning Bank
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Acceptance
between such Bank and such CLO may provide that such Bank will not, without the
consent of such CLO, agree to any amendment, modification or waiver described in
the first proviso to Section 9.08(b) that affects such CLO.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Bank that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Bank or by an Affiliate of such investment
advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar

 

45



--------------------------------------------------------------------------------

extensions of credit in the ordinary course of its business and is administered
or managed by a Bank or an Affiliate of such Bank.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b) (iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13, 2.15, 2.19
and 9.05). Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitment of, and principal amount of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Bank and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c) (i) Any Bank may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Bank’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Bank’s obligations under this Agreement shall remain
unchanged, (B) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agent
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver

 

46



--------------------------------------------------------------------------------

described in the first proviso to Section 9.08(b) that affects such Participant.
Subject to paragraph (c) (ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.15 and 2.19 to
the same extent as if it were a Bank and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Bank, provided such Participant agrees to be subject to Section 2.17 as
though it were a Bank.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.19 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Bank if it were a Bank
shall not be entitled to the benefits of Section 2.19 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.19(g) as
though it were a Bank.

 

(d) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

 

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
out-of-pocket expenses incurred by the Agent in connection with the preparation
of this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby contemplated shall be consummated) or
incurred by the Agent or any Bank in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, including the
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP,
counsel for the Agent, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
for the Agent or any Bank. The Borrower further agrees that it shall indemnify
the Banks from and hold them harmless against any documentary taxes, assessments
or charges made by any Governmental Authority by reason of the execution and
delivery of this Agreement or any of the other Loan Documents.

 

(b) The Borrower agrees to indemnify the Agent, each Bank and each of their
respective directors, officers, employees and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee,

 

47



--------------------------------------------------------------------------------

be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (A) in the case of the Agent or
any Bank, any unexcused breach by the Agent or such Bank of any of its
obligations under this Agreement or (b) the gross negligence or wilful
misconduct of such Indemnitee.

 

(c) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agent or any Bank. All amounts due under this Section 9.05 shall be
payable on written demand therefor.

 

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement to a Federal Reserve Bank; provided that no such assignment shall
release a Bank from any of its obligations hereunder.

 

SECTION 9.06. Rights of Setoff. If an Event of Default shall have occurred and
be continuing, each Bank is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement and other Loan Documents
held by such Bank, irrespective of whether or not such Bank shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Bank under this Section are in
addition to other rights and remedies (including other rights of Setoff) which
such Bank may have.

 

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Agent or any
Bank in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agent and the Banks hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies which they would otherwise have. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower,

 

48



--------------------------------------------------------------------------------

and the Required Banks; provided, however, that no such agreement shall (i)
decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on any Loan, or
waive or excuse any such payment of or any part thereof, or decrease the rate of
interest on any Loan, without the prior written consent of each Bank affected
thereby, (ii) change or extend the Commitment or decrease the Facility Fees of
any Bank without the prior written consent of such Bank, or (iii) amend or
modify the provisions of Section 2.16, the provisions of this Section, or the
definition of “Required Banks”, without the prior written consent of each Bank;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent hereunder without the prior written consent of
the Agent.

 

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Bank, shall exceed the maximum lawful rate (the “Maximum Rate”)
which may be contracted for, charged, taken, received or reserved by such Bank
in accordance with applicable law, the rate of interest payable hereunder,
together with all Charges payable to such Bank, shall be limited to the Maximum
Rate.

 

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 9.11.

 

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible so that of the invalid, illegal or unenforceable provisions.

 

49



--------------------------------------------------------------------------------

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03.

 

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdiction by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Bank may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against the Borrower or its properties in the courts of any
jurisdiction.

 

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.16. Confidentiality. (a) Each Bank agrees to keep confidential (and to
cause its respective officers, directors, employees, agents and representatives
to keep confidential) the Information (as defined below), except that any Bank
shall be permitted to disclose Information (i) to such of its officers,
directors, employees, agents and representatives (including outside counsel) as
need to know such Information; (ii) to the extent required by applicable laws
and regulations or by any subpoena or similar legal process, or requested by any
bank regulatory authority (provided that such Bank shall, except (A) as
prohibited by law and (B) for Information requested by any such bank regulatory
authority, promptly notify Borrower of the circumstances and content of each
such disclosure and shall request confidential treatment of any information so
disclosed); (iii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Agreement, (B) becomes available to
such Bank on a non-confidential basis from a source other than the Borrower or
its Affiliates or (C) was available to such Bank on a non-confidential basis
prior to its disclosure to such Bank by the

 

50



--------------------------------------------------------------------------------

Borrower or its Affiliates; or (iv) to the extent the Borrower shall have
consented to such disclosure in writing. As used in this Section 9.16, as to any
Bank, “Information” shall mean any financial statements, materials, documents
and other information that the Borrower or any of its Affiliates may have
furnished or made available or may hereafter furnish or make available to the
Agent or any Bank in connection with this Agreement or any other materials
prepared by any such person from any of the foregoing.

 

(b) Notwithstanding anything herein to the contrary, any person subject to
confidentiality obligations hereunder or under any other related document (and
any employee, representative or other agent of such person) may disclose to any
and all persons, without limitation of any kind, such person’s U.S. federal
income tax treatment and the U.S. federal income tax structure of the
transactions contemplated by this Agreement relating to such person and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. However, no
such person shall disclose any information relating to such tax treatment or tax
structure to the extent nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Agent and the Banks have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

THE E. W. SCRIPPS COMPANY, as Borrower,

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

JPMORGAN CHASE BANK, individually and as

Administrative Agent,

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

J.P. MORGAN SECURITIES INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

52



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

53



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

54



--------------------------------------------------------------------------------

MELLON BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

55



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

56



--------------------------------------------------------------------------------

US BANK N.A.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

57



--------------------------------------------------------------------------------

FIFTH THIRD BANK

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

58



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

59



--------------------------------------------------------------------------------

WELLS FARGO BANK N.A.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

60



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

61



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL

ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

62



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF COMPETITIVE BID REQUEST

 

JPMorgan Chase Bank, as Agent for

the Banks referred to below,

c/o Agency Bank Services

1111 Fannin, 10th Floor

Houston, Texas 77002

 

[Date]

 

Attention: Pearl Esparza

 

Dear Sirs:

 

The undersigned, The E.W. Scripps Company (the “Borrower”), refers to the
364-day Competitive Advance and Revolving Credit Facility Agreement dated as of
August 7, 2003 (as it may hereafter be amended, modified, extended or restated
from time to time, the “Credit Agreement”), among the Borrower, the Banks named
therein and JPMorgan Chase Bank, as Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section
2.03(a) of the Credit Agreement that it requests a Competitive Borrowing under
the Credit Agreement, and in that connection sets forth below the terms on which
such Competitive Borrowing is requested to be made:

 

(A)

 

Date of Competitive Borrowing

(which is a Business Day)

 

 

--------------------------------------------------------------------------------

(B)

 

Principal Amount of Competitive

Borrowing1

 

--------------------------------------------------------------------------------

(C)

 

Interest rate basis2

 

 

--------------------------------------------------------------------------------

(D)

 

Interest Period and the last day thereof3

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1   Not less than $5,000,000 (and in integral multiples of $1,000,000) or
greater than the Total Commitment then available.

2   Eurodollar Loan or Fixed Rate Loan.

3   Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans offered by the Banks in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.01(b) and (c) of the
Credit Agreement have been satisfied.

 

Very truly yours,

by:

 

 

--------------------------------------------------------------------------------

   

Title: [Responsible Officer]

 

2



--------------------------------------------------------------------------------

EXHIBIT A-2

 

FORM OF NOTICE OF COMPETITIVE BID REQUEST

 

[Name of Bank]

[Address]

New York, New York

[Date]

 

Attention: Pearl Esparza

 

Dear Sirs:

 

Reference is made to the 364-Day Competitive Advance and Revolving Credit
Facility Agreement dated as of August 7, 2003 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
The E.W. Scripps Company (the “Borrower”), the Banks named therein and JPMorgan
Chase Bank, as Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower made a Competitive Bid Request on            , 20, pursuant to
Section 2.03(a) of the Credit Agreement, and in that connection you are invited
to submit a Competitive Bid by [Date]/[Time].1 Your Competitive Bid must comply
with Section 2.03(b) of the Credit Agreement and the terms set forth below on
which the Competitive Bid Request was made:

 

(A)

 

Date of Competitive Borrowing

 

 

--------------------------------------------------------------------------------

(B)

 

Principal Amount of Competitive Borrowing

 

--------------------------------------------------------------------------------

(C)

 

Interest rate basis

 

 

--------------------------------------------------------------------------------

(D)

 

Interest Period and the last day thereof

 

 

--------------------------------------------------------------------------------

 

Very truly yours,

JPMORGAN CHASE BANK,
as Agent,

by:

 

 

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

1   The Competitive Bid must be received by the Agent (i) in the case of
Eurodollar Loans, not later than 9:30 a.m., New York City time, three Business
Days before a proposed Competitive Borrowing, and (ii) in the case of Fixed Rate
Loans, not later than 9:30 a.m., New York city time, on the Business Day of a
proposed Competitive Borrowing.



--------------------------------------------------------------------------------

EXHIBIT A-3

 

FORM OF COMPETITIVE BID

 

JPMorgan Chase Bank, as Agent for

the Banks referred to below,

c/o Agency Bank Services

1111 Fannin, 10th Floor

Houston, Texas 77002

 

[Date]

 

Attention: Pearl Esparza

Dear Sirs:

 

The undersigned, [Name of Bank], refers to the 364-Day Competitive Advance and
Revolving Credit Facility Agreement dated as of August 7, 2003 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among The E.W. Scripps Company (the “Borrower”), the Banks
named therein and JPMorgan Chase Bank, as Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned hereby makes a Competitive Bid pursuant
to Section 2.03(b) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on , 20, and in that connection sets forth below
the terms on which such Competitive Bid is made:

 

(A)

   Principal Amount1   

 

--------------------------------------------------------------------------------

(B)

   Competitive Bid Rate2   

 

--------------------------------------------------------------------------------

(C)

   Interest Period and the last day thereof   

 

--------------------------------------------------------------------------------

 

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.

 

Very truly yours,

[NAME OF BANK],

by:

 

 

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

1   Not less than $5,000,000 or greater than the requested Competitive Borrowing
and in integral multiples of $1,000,000. Multiple bids will be accepted by the
Agent.

2   i.e., LIBO Rate + or-     %, in the case of Eurodollar Loans or     %, in
the case of Fixed Rate Loans.



--------------------------------------------------------------------------------

EXHIBIT A-4

 

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

 

[Date]

 

JPMorgan Chase Bank, as Agent for

the Banks referred to below,

c/o Agency Bank Services

1111 Fannin, 10th Floor

Houston, Texas 77002

 

Attention: Pearl Esparza

 

Dear Sirs:

 

The undersigned, E.W. Scripps Company (the “Borrower”), refers to the 364-Day
Competitive Advance and Revolving Credit Facility Agreement dated as of August
7, 2003 (as it may hereafter be amended, modified, extended or restated from
time to time, the “Credit Agreement”), among the Borrower, the Banks named
therein and JPMorgan Chase Bank, as Agent.

 

In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated
             and in accordance with Section 2.03(d) of the Credit Agreement, we
hereby accept the following bids for maturity on [date]:

 

Principal Amount

--------------------------------------------------------------------------------

 

Fixed Rate/Margin

--------------------------------------------------------------------------------

 

Bank

--------------------------------------------------------------------------------

$

  [%]/[+/-. %]    

$

       

 

We hereby reject the following bids:

 

Principal Amount

--------------------------------------------------------------------------------

 

Fixed Rate/Margin

--------------------------------------------------------------------------------

 

Bank

--------------------------------------------------------------------------------

$

  [%]/[+/-. %]    

$

       

 

The $ should be deposited in Mellon Bank account number [            ] on
[date].

 

Very truly yours,

[NAME OF BANK],

by:

 

 

--------------------------------------------------------------------------------

   

Title: [Responsible Officer]



--------------------------------------------------------------------------------

EXHIBIT A-5

 

FORM OF STANDBY BORROWING REQUEST

 

JPMorgan Chase Bank, as Agent for

the Banks referred to below,

c/o Agency Bank Services

1111 Fannin, 10th Floor

Houston, Texas 77002

 

[Date]

 

Attention: Pearl Esparza

Dear Sirs:

 

The undersigned, E.W. Scripps Company (the “Borrower”), refers to the 364-Day
Competitive Advance and Revolving Credit Facility Agreement dated as of August
7, 2003 (as it may hereafter be amended, modified, extended or restated from
time to time, the “Credit Agreement”), among the Borrower, the Banks named
therein and JPMorgan Chase Bank, as Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section 2.04
of the Credit Agreement that it requests a Standby Borrowing under the Credit
Agreement, and in that connection sets forth below the terms on which such
Standby Borrowing is requested to be made:

 

(A)

   Date of Standby Borrowing (which is a Business Day)   

 

--------------------------------------------------------------------------------

(B)

   Principal Amount of Standby Borrowing1   

 

--------------------------------------------------------------------------------

(C)

   Interest rate basis2   

 

--------------------------------------------------------------------------------

(D)

   Interest Period and the last day thereof3   

 

--------------------------------------------------------------------------------

 

Upon acceptance of any or all of the Loans made by the Banks in response to this
request, the Borrower shall be deemed to have represented and warranted that the
conditions to lending specified in Section 4.01(b) and (c) of the Credit
Agreement have been satisfied.

 

Very truly yours,

by:

 

 

--------------------------------------------------------------------------------

   

Title: [Responsible Officer]

--------------------------------------------------------------------------------

1   Not less than $10,000,000 in the case of Eurodollar Loans and $5,000,000 in
the case of ABR Loans (and in integral multiples of $1,000,000) or greater than
the Total Commitment then available.

2   Eurodollar Loan or ABR Loan.

3   Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.



--------------------------------------------------------------------------------

EXHIBIT B

 

[FORM OF]

 

ADMINISTRATIVE QUESTIONNAIRE

 

Please accurately complete the following information and return via FAX to
JPMorgan Chase Bank, Attention of Pearl Esparza as soon as possible.

 

FAX Number: 713-750-7923

 

LEGAL NAME TO APPEAR IN DOCUMENTATION:

--------------------------------------------------------------------------------

GENERAL INFORMATION—DOMESTIC LENDING OFFICE:

Institution Name:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

GENERAL INFORMATION—LIBOR LENDING OFFICE:

Institution Name:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

CONTACTS/NOTIFICATION METHODS:

CREDIT CONTACTS:

Primary Contact:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

Phone Number:

--------------------------------------------------------------------------------

FAX Number:

--------------------------------------------------------------------------------

Backup Contact:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

Phone Number:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FAX Number:

--------------------------------------------------------------------------------

TAX WITHHOLDING:

Non Resident Alien     Y*     N

* Form 4224 Enclosed

Tax ID Number                     

CONTACTS/NOTIFICATION METHODS:

ADMINISTRATIVE CONTRACTS—BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.

Contact:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

Phone Number:

--------------------------------------------------------------------------------

FAX Number:

--------------------------------------------------------------------------------

PAYMENT INSTRUCTIONS:

Name of Bank where funds are to be transferred:

 

--------------------------------------------------------------------------------

Routing Transit/ABA number of Bank where funds are to be transferred:

 

--------------------------------------------------------------------------------

Name of Account, if applicable:

 

--------------------------------------------------------------------------------

Account Number:

--------------------------------------------------------------------------------

Additional Information:

--------------------------------------------------------------------------------

MAILINGS:

Please specify who should receive financial information:

Name:

--------------------------------------------------------------------------------

Street Address:

--------------------------------------------------------------------------------

City, State, Zip Code:

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

It is very important that all of the above information is accurately filled in
and returned promptly. If there is someone other than yourself who should
receive this questionnaire, please notify us of their name and FAX number and we
will FAX them a copy of the questionnaire. If you have any questions, please
call Pearl Esparza of JPMorgan Chase Bank at 713-750-7923.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

 

[FORM OF]

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the 364-Day Competitive Advance and Revolving Credit
Facility Agreement dated as of August 7, 2003 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
The E.W. Scripps Company (the “Borrower”), the Banks named therein and JPMorgan
Chase Bank, as Agent. Terms defined in the Credit Agreement are used herein with
the same meanings.

 

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on the reverse hereof, the
interests set forth on the reverse hereof (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth on the reverse hereof in the Commitment of
the Assignor on the Effective Date and the Competitive Loans and Standby Loans
owing to the Assignor which are outstanding on the Effective Date, together with
unpaid interest accrued on the assigned Loans to the Effective Date and the
amount, if any, set forth on the reverse hereof of the Fees accrued to the
Effective Date for the account of the Assignor. Each of the Assignor and the
Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 9.04(c) of the Credit Agreement,
a copy of which has been received by each such party. From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Bank
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interests assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement.

 

2. This Assignment and Acceptance is being delivered to the Agent together with
(i) if the Assignee is organized under the laws of a jurisdiction outside the
United States, the forms specified in Section 2.19(f) of the Credit Agreement,
duly completed and executed by such Assignee, (ii) if the Assignee is not
already a Bank under the Credit Agreement, an Administrative Questionnaire in
the form of Exhibit B to the Credit Agreement and (iii) a processing and
recordation fee of $3,500.

 

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment

(may not be fewer than 5 Business

Days after the Date of Assignment):



--------------------------------------------------------------------------------

Facility

--------------------------------------------------------------------------------

 

Principal Amount Assigned
(and Identifying information
as to individual Competitive
Loans)

--------------------------------------------------------------------------------

 

Percentage Assigned of
Facility/ Commitment (set
forth, to at least 8 decimals, as
a percentage of the Facility
and the aggregate
Commitments of all Banks
thereunder)

--------------------------------------------------------------------------------

Commitment Assigned:

  $   %

Standby Loans:

       

Competitive Loans:

       

Fees Assigned (if any):

       

 

The terms set forth above and on

the reverse side hereof are hereby agreed to:

  

Accepted

                                             , as Assignor

  

JPMORGAN CHASE BANK, as Agent

By:

--------------------------------------------------------------------------------

  

By:

--------------------------------------------------------------------------------

      Name:

  

      Name:

      Title

  

      Title

                                             , as Assignee

  

E.W. SCRIPPS COMPANY, as Borrower

By:

--------------------------------------------------------------------------------

  

By:

--------------------------------------------------------------------------------

      Name:

  

      Name:

      Title

  

      Title

 

2



--------------------------------------------------------------------------------

EXHIBIT D

 

[LETTERHEAD OF

 

BAKER & HOSTETLER]

 

                 , 2003

 

JPMorgan Chase Bank

270 Park Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

We have acted as counsel for The E.W. Scripps Company, an Ohio corporation (the
“Company”), in connection with the 364-Day Competitive Advance and Revolving
Credit Facility Agreement, dated as of August 7, 2003 (as it may hereafter be
amended, modified, extended or restated from time to time, the “Credit
Agreement”), among the Company, the Banks named therein and JPMorgan Chase Bank,
as Agent (the “Agent”). This opinion is provided pursuant to Section 4.02(a) of
the Credit Agreement. All terms used and not otherwise defined herein shall have
the same meanings given such terms in the Credit Agreement.

 

In that connection, we have examined originals, or copies certified or otherwise
identified to our satisfaction, of such documents, corporate records, and other
instruments and such certificates of public officials and of officers of the
Company as we have deemed necessary or appropriate for the purposes of this
opinion.

 

As to questions of fact relating to the Company material to this opinion, we
have consulted with responsible officers of the Company and have relied upon
certificates of appropriate public officials and officers of the Company. In our
review we have assumed the genuineness of all signatures, the conformity to
original documents of all documents submitted to us as certified or facsimile
copies, and the authenticity of such documents.

 

When a matter is stated herein as being “to the best of our knowledge,” we have
not conducted an independent investigation into such matter and such phrase
means the conscious awareness of facts or other information by any member of
this firm who either (a) signs this letter, (b) was active in negotiating any of
the Loan Documents, preparing the Loan Documents, or preparing this letter, or
(c) solely as to information relevant to a particular opinion issue or
confirmation regarding a particular factual matter, is primarily responsible for
providing the response concerning that particular opinion issue or confirmation
((a), (b) and (c) together, the “Primary Lawyer Group”).

 

Based upon the foregoing and subject to the assumption hereinafter set forth, it
is our opinion that:

 

1. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the state of Ohio with all
requisite corporate power and corporate authority to own its properties and
conduct its business substantially as it is now being conducted.



--------------------------------------------------------------------------------

2. The Company has all requisite corporate power and corporate authority to
enter into each of the Loan Documents; to execute, deliver, and perform its
obligations under the Loan Documents; and to incur the Loans in the manner
contemplated by the Loan Documents.

 

3. The execution, delivery and performance by the Company of each of the Loan
Documents and the receipt by the Company of the proceeds of the Loans in the
manner contemplated by the Loan Documents have been duly authorized by all
necessary corporate action on the part of the Company and: (a) to the best of
our knowledge do not violate any provision of any material indenture, agreement,
or other instrument to which the Company is a party or by which the Company or
any of its properties and assets are or may be bound; (b) do not violate any
provision of any applicable law, rule, or regulation to which the Company is
subject, or to the best of our knowledge, any order of any court, or of any
other agency of government presently in effect to which the Company is subject;
(c) do not violate any provision of the Articles of Incorporation or Certificate
of Incorporation, as amended, or the Code of Regulations or By-laws of the
Company; (d) to the best of our knowledge will not result in the creation or
imposition of any Lien upon any property or assets of the Company; and (e) to
the best of our knowledge will not be in conflict with, result in a breach of,
or constitute (alone, with notice, with lapse of time, or with any combination
of these factors) a default under any material indenture, agreement, or other
instrument referred to in (a) above. The Loan Documents being delivered on the
date hereof have been duly executed and delivered by the Company.

 

4. Assuming mutuality of obligation of the Banks, the Loan Documents delivered
on the date hereof, constitute the legal, valid, and binding obligations of the
Company enforceable against it in accordance with their terms; subject as to
enforceability, to applicable bankruptcy, liquidation, insolvency,
reorganization, moratorium, and similar laws and equity principles, both state
and federal, relating to or affecting the rights or remedies of creditors
generally and to moratorium laws from time to time in effect; except that the
availability of equitable remedies may be limited by equitable principles of
general applicability; and subject to the possibility that provisions in the
Loan Documents for the reimbursement of attorney fees and other expenses of
enforcement of the Loan Documents may not be enforceable under the laws of the
State of Ohio.

 

5. No approval, authorization, or consent of, or registration, qualification, or
filing with, any federal, state, or other governmental authority or regulatory
body is required on behalf of the Company for the execution, delivery, or
performance by the Company of the Loan Documents or the consummation by the
Company of the transactions contemplated thereby.

 

6. (A) To the best of our knowledge, except as set forth in Schedule 3.09 of the
Credit Agreement, there are no actions, suits, or proceedings at law or in
equity or by or before any governmental instrumentality or other agency now
pending or threatened, to which the Company is a party or of which any property
of the Company is the subject, as to which there is a significant likelihood of
an adverse determination and which could, individually or in the aggregate, if
adversely determined to the Company, materially impair the validity or
enforceability of the Loan Documents or the ability of the Company to perform
under the terms of the Loan Documents or materially impair the ability of the
Company and its Subsidiaries taken as a whole to carry on business substantially
as now being conducted or result in any material adverse change in the business,
assets, operations, or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole.



--------------------------------------------------------------------------------

(B) To the best of our knowledge, neither the Company nor any of its
Subsidiaries is in default with respect to any judgment, writ, injunction,
decree, rule, or regulation of any governmental instrumentality or agency where
such default could have a material and adverse effect on the business, assets,
operations, or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole.

 

The members of the Primary Lawyer Group are members of the Bar of the State of
Ohio and we do not express any opinion as to any matters governed by any law
other than the law of the State of Ohio, the General Corporation law of the
State of Delaware, and the federal law of the United States of America. For
purposes of this opinion, we have assumed that the laws of the State of New York
are identical in all relevant respects to the laws of the State of Ohio.

 

Very truly yours,